Exhibit 10.1

Lease Agreement

NNN Tenant Improvements

Basic Lease Information

 

Lease Date:    April 29, 2010 Landlord:    HINES VAF NO CAL PROPERTIES, L.P.,   
a Delaware limited partnership Landlord’s Address For Notices:    HINES VAF NO
CAL PROPERTIES, L.P.    c/o Hines Interests Limited Partnership    2262 North
First Street    San Jose, CA 95131    Attn: Property Manager    With a copy to:
   HINES VAF NO CAL PROPERTIES, L.P.    c/o Hines Interests Limited Partnership
   101 California Street, Suite 1000    San Francisco, CA 94111    Attn: Thomas
Kruggel Landlord’s Address    For Rent:    Bank of America, N.A., File 30814   
Post Office Box 60000    San Francisco, CA 94160    Account of Hines VAF No Cal
Properties, L.P.    Account Number: 4426329138 Tenant:    MERU NETWORKS, INC.,
   a Delaware corporation Tenant’s Address:    894 Ross Drive    Sunnyvale,
California 94089 Premises:    Approximately 43,925 rentable square consisting of
the entire Building as shown on Exhibit A Premises Address:    894 Ross Drive   
Sunnyvale, California 94089 Building [894 Ross Drive]:    Approximately 43,925
rentable square feet 888 – 894 Ross Drive    (the “Park”):    Approximately
139,482 rentable square feet Term:    April 1, 2011 (“Commencement Date”)
through March 31, 2015 (“Expiration Date”). Base Rent (¶3):    Thirty Seven
Thousand Three Hundred Thirty Six and 25/100 Dollars ($37,336.25) per month
Adjustments to Base Rent:   

Period

  

Rate/SF/Month
NNN (Approx.)

  

Monthly
Base Rent

April 1, 2011 – March 31, 2012    $ 0.85    $ 37,336.25 April 1, 2012 –
March 31, 2013    $ 0.90    $ 39,532.50 April 1, 2013 – March 31, 2014    $ 0.95
   $ 41,728.75 April 1, 2014 – March 31, 2015    $ 1.00    $ 43,925.00

 

   Notwithstanding anything to the contrary contained in this Lease, Landlord
and Tenant hereby agree that for the thirteenth (13th), twenty-fifth (25th), and
thirty-seventh (37th) full calendar months of the Term (i.e., April 2012, April
2013 and April 2014), the monthly Base Rent due hereunder shall be abated;
provided, that (i) at the commencement of the applicable month, Tenant is not in
default beyond any applicable notice and cure period under any of the terms and
provisions of this Lease, and (ii) Tenant agrees that notwithstanding the
foregoing monthly Base Rent abatement, Tenant shall observe and perform all of
the other terms, covenants and provisions set forth in this Lease, including
without limitation, payment of all other Rent required to be paid by Tenant
under this Lease during such monthly Base Rent abatement periods. Letter of
Credit:    One Hundred Thousand and no/100 Dollars ($100,000.00). Security
Deposit (¶4):    None. As more particularly described in Section 5 of this
Lease, Tenant may substitute a security deposit in the amount of $100,000 to
replace the Letter of Credit if Tenant is not then in default under this Lease.

 

- i -



--------------------------------------------------------------------------------

Tenant’s Share of Operating Expenses (¶6.1):    100% of the Building; 31.49% of
the Park Tenant’s Share of Tax Expenses (¶6.2):    31.49% of the Park Tenant’s
Share of Common Area Utility Costs (¶7.2):    100% of the Building; 31.49% of
the Park Tenant’s Share of Utility Expenses (¶7.1):    100% of the Building

 

Permitted Uses (¶9):    General office, research and development and laboratory
uses, but only to the extent permitted by the City of Sunnyvale and all agencies
and governmental authorities having jurisdiction thereof. Parking Spaces:    One
hundred seventy five (175) non-exclusive and non-designated spaces Broker (¶33):
   Cresa Partners for Tenant Exhibits:    Exhibit A -    Premises, Building,
and/or Park    Exhibit B -    Tenant Improvements    Exhibit C -    Rules and
Regulations    Exhibit D -    Intentionally Omitted    Exhibit E -    Tenant’s
Initial Hazardous Materials Disclosure Certificate    Exhibit F -   
Intentionally Omitted    Exhibit G -    Sign Criteria Addenda    Addendum 1 -
Option to Extend    Addendum 2 - Letter of Credit

 

- ii -



--------------------------------------------------------------------------------

Table of Contents

 

Section    Page 1.    Premises    1 2.    Occupancy    1 3.    Rent    1 4.   
Security Deposit    1 5.    Condition of Premises; Tenant Improvements    1 6.
   Additional Rent    2 7.    Utilities and Services    4 8.    Late Charges   
4 9.    Use of Premises    4 10.    Alterations; and Surrender of Premises    5
11.    Repairs and Maintenance    6 12.    Insurance    7 13.    Limitation of
Liability and Indemnity    8 14.    Assignment and Subleasing    8 15.   
Subordination    10 16.    Right of Entry    10 17.    Estoppel Certificate   
10 18.    Tenant’s Default    10 19.    Remedies for Tenant’s Default    11 20.
   Holding Over    12 21.    Landlord’s Default    12 22.    Parking    12 23.
   Transfer of Landlord’s Interest    12 24.    Waiver    12 25.    Casualty
Damage    12 26.    Condemnation    13 27.    Environmental Matters/Hazardous
Materials    14 28.    Financial Statements    15 29.    General Provisions   
15 30.    Signs    16 31.    Mortgagee Protection    17 32.    Warranties of
Tenant    17 33.    Brokerage Commission    17 34.    Quiet Enjoyment    17 35.
   Roof Equipment    17

 

- iii -



--------------------------------------------------------------------------------

NNN Tenant Improvements

Lease Agreement

The Basic Lease Information and this Lease are, and shall be construed as, a
single instrument.

1. Premises

Landlord leases the Premises to Tenant upon the terms and conditions contained
herein. Tenant shall have the right to use, on a non-exclusive basis, parking
areas and ancillary facilities located within the Common Areas of the Park,
subject to the terms of this Lease. For purposes of this Lease, (i) as of the
Lease Date, the rentable square footage area of each of the Premises, the
Building and the Park shall be deemed to be the number of rentable square feet
as set forth in the Basic Lease Information, (ii) the rentable square footage of
the Premises may include a proportionate share of certain areas used in common
by all occupants of the Building and/or the Park (for example corridors, common
restrooms, an electrical room or telephone room) and (iii) the number of
rentable square feet of any of the Building and the Park may subsequently change
after the Lease Date commensurate with any physical modifications to any of the
foregoing by Landlord, and Tenant’s Share shall accordingly change. The term
“Project” means and collectively refers to the Building, Common Areas and Park.

2. Occupancy

Tenant acknowledges that it is currently in possession of the entire Premises
under a sublease (the “Existing Sublease”) from Verity, Inc., a Delaware
corporation (“Verity”) and that the term of the Existing Sublease expires on the
Commencement Date. Verity is the existing tenant of the Premises under that
certain Lease dated January 22, 1996, by and between Landlord’s
predecessor-in-interest, Ross Drive Investors, a California general partnership,
and Verity, as amended (the “Verity Lease”). Tenant represents that it has been
in possession of the entire Premises under the Existing Sublease since April,
2007.

3. Rent

On the date that Tenant executes this Lease, Tenant shall deliver to Landlord
the original executed Lease, the Advance Rent (which shall be applied against
Rent payable for the first month(s) Tenant is required to pay Rent), the
Security Deposit, and all insurance certificates required to be delivered under
Section 12 and Exhibit B of this Lease. Tenant agrees to pay Landlord without
prior notice or demand, abatement, offset, deduction or claim, in advance at
Landlord’s Address for Rent, on the Commencement Date and thereafter on the
first (1st) day of each month throughout the Term (i) Base Rent and (ii) as
Additional Rent, Tenant’s Share of Operating Expenses, Tax Expenses, Common Area
Utility Costs, and Utility Expenses. The term “Rent” means the aggregate of all
these amounts. If Landlord permits Tenant to occupy the Premises without
requiring Tenant to pay rental payments for a period of time, the waiver of the
requirement to pay rental payments shall only apply to the waiver of Base Rent.
If any rental payment date (including the Commencement Date) falls on a day of
the month other than the first day of such month or if any rental payment is for
a period which is shorter than one (1) month, then the rental for any such
fractional month shall be a proportionate amount of a full calendar month’s
rental based on the proportion that the number of days in such fractional month
bears to the number of days in the calendar month during which the fractional
month occurs. All other payments or adjustments required to be made under the
terms of this Lease that require proration on a time basis shall be prorated in
the same manner. To the extent not already paid as part of the Advance Rent any
prorated Rent shall be paid on the Commencement Date, and any prorated Rent for
the final calendar month shall be paid on the first day of the calendar month in
which the date of expiration or termination occurs.

4. Security Deposit

Provided that Tenant is not then in default under this Lease, Tenant may at any
time during the term of this Lease substitute a cash security deposit for the
Letter of Credit by delivering to Landlord a security deposit in the amount of
$100,000 (the “Security Deposit”) for the faithful performance by Tenant of its
obligations under this Lease. Within ten (10) business days after Landlord’s
receipt of the Security Deposit, Landlord shall return the Letter of Credit to
Tenant. Thereafter, if Tenant is in default hereunder, Landlord may, but without
obligation to do so, use all or any portion of the Security Deposit to cure the
default or to compensate Landlord for all damages sustained by Landlord in
connection therewith. Tenant shall, immediately on demand, pay to Landlord a sum
equal to the portion of the Security Deposit so applied or used to replenish the
amount of the Security Deposit held to increase such deposit to the amount
initially deposited with Landlord. At the expiration or earlier termination of
this Lease, within the time period(s) prescribed by California Civil Code
Section 1950.7 (or any successor law), Landlord shall return the Security
Deposit to Tenant, less such amounts as are reasonably necessary, as determined
by Landlord, to remedy Tenant’s default(s) hereunder or to otherwise restore the
Premises to a clean and safe condition, reasonable wear and tear excepted. If
the cost to restore the Premises exceeds the amount of the Security Deposit,
Tenant shall promptly deliver to Landlord any and all of such excess sums.
Landlord shall not be required to segregate the Security Deposit from other
funds, and, unless required by law, interest shall not be paid on the Security
Deposit. Tenant shall not have any use of, or right of offset against, the
Security Deposit. Tenant hereby waives (i) California Civil Code Section 1950.7
(or any successor law) and any and all other laws, rules and regulations
applicable to security deposits in the commercial context (“Security Deposit
Laws”), and (ii) any and all rights, duties and obligations either party may now
or, in the future, will have relating to or arising from the Security Deposit
Laws. Notwithstanding anything to the contrary contained herein, the Security
Deposit may be retained and applied by Landlord (a) to offset Rent which is
unpaid either before or after termination of this Lease, and (b) against other
damages suffered by Landlord before or after termination of this Lease.

5. Condition of Premises; Tenant Improvements

Tenant acknowledges that it has been and continues to be in possession of the
Premises under the Existing Sublease, is familiar with the condition of the
Premises and accepts the Premises in its presently existing, “as is” condition,
with all faults and without representation, warranty or improvements by Landlord
of any kind whatsoever. Tenant agrees that neither Landlord nor any of
Landlord’s agents, representatives or employees has made any representations as
to the suitability, fitness or condition of the Premises for the conduct of
Tenant’s business or for any other purpose. The Tenant

 

- 1 -



--------------------------------------------------------------------------------

Improvements (defined in Exhibit B) shall be installed in accordance with the
terms and provisions of Exhibit B. Notwithstanding the foregoing, Landlord
warrants to Tenant that the existing structural, mechanical, plumbing,
electrical and other systems serving the Premises, other than those constructed
or modified by Tenant, shall be in good operating condition on the Lease Date.
If a non-compliance with said warranty exists as of the Lease Date, Landlord
shall promptly after receipt of written notice from Tenant setting forth with
specificity the nature and extent of such non-compliance, commence to rectify
same at Landlord’s expense and complete such repairs or work within a
commercially reasonable period of time. If Tenant does not give Landlord written
notice of a non-compliance with this warranty within ninety (90) days after the
Lease Date, correction of that non-compliance shall be the obligation of Tenant
at Tenant’s sole cost and expense, except as otherwise provided in Section 11 of
this Lease.

6. Additional Rent

Landlord and Tenant intend that this Lease be a “triple net lease.” The costs
and expenses described in this Section 6 and all other sums, charges, costs and
expenses specified in this Lease other than Base Rent are to be paid by Tenant
to Landlord as additional rent (collectively, “Additional Rent”).

6.1 Operating Expenses:

                6.1.1 Definition of Operating Expenses: Tenant shall pay to
Landlord Tenant’s Share of all Operating Expenses as Additional Rent. The term
“Operating Expenses” means the total amounts paid or payable by Landlord in
connection with the ownership, management, maintenance, repair and operation of
the Premises and Project. The term “Common Areas” means all areas and facilities
within the Park exclusive of the Premises and other portions of the Park
leasable exclusively to other tenants. The Common Areas include, but are not
limited to, interior lobbies, mezzanines, parking areas, access and perimeter
roads, sidewalks, rail spurs (if any), and landscaped areas. Operating Expenses
may include, but are not limited to, Landlord’s cost of: (i) repairs to, and
maintenance of, the roof membrane, the non-structural portions of the roof and
the non-structural elements of the perimeter exterior walls of the Building;
(ii) maintaining the Common Areas of the Park; (iii) annual insurance premium(s)
for any and all insurance Landlord elects to obtain, in Landlord’s good faith
and commercially reasonable judgment, including without limitation, “causes of
loss – special form” or “special purpose” coverage, earthquake and flood for the
Project, rental value insurance, and subject to Section 25 below, any
deductible; (iv) (a) modifications and/or new improvements to any portion of the
Project occasioned by any rules, laws or regulations effective subsequent to the
Lease Date; (b) reasonably necessary replacement improvements to any portion of
the Project after the Commencement Date; and (c) new improvements to the Project
that are intended to reduce operating costs or improve life/safety conditions,
all of the foregoing as reasonably determined by Landlord; provided, if such
costs are of a capital nature (meaning that such item costs in excess of $5,000
and has a useful life in excess of five (5) years), then such costs or allocable
portions thereof shall be amortized on a straight-line basis over the estimated
useful life of the capital item, as reasonably determined by Landlord, together
with interest at the rate of eight percent (8%) per annum on the unamortized
balance; provided, further, that the amortized cost of any individual capital
item (plus interest) under subsection (b) above shall not exceed $1,500 per year
during each of the years of such item’s useful life (such capital items shall
include, but not be limited to, the foundations, exterior walls, main
underground utilities from the street to the Building, the structural portion of
the roof, roof membranes, any repairs of any construction defects in the
Premises existing as of the Lease Date); (v) the management and administration
of the Project, including, without limitation, a property management fee (not to
exceed three percent (3%) of the gross revenues for the Project), accounting,
auditing, billing, postage, salaries and benefits for employees, whether located
on the Project or off-site, payroll taxes and legal and accounting costs and all
fees, licenses and permits related to the ownership, operation and management of
the Project; (vi) preventative maintenance and repair contracts including, but
not limited to, contracts for elevator systems (if any), heating, ventilation
and air conditioning systems and lifts for disabled persons; (vii) security and
fire protection services for any portion of the Project, if and to the extent,
in Landlord’s reasonable discretion, such services are provided; (viii) the
creation and modification of any licenses, easements or other similar
undertakings with respect to the Project that Landlord reasonably determines are
necessary or desirable for the operation of the Project; (ix) supplies,
materials, equipment, rental equipment and other similar items used in the
operation and/or maintenance of the Project; (x) any and all levies, charges,
fees and/or assessments payable to any applicable owner’s association or similar
body; (xi) any barrier removal work or other required improvements, alterations
or work to any portion of the Project required under provisions of the ADA
(defined below) enacted or newly enforced after the date of this Lease (the “New
ADA Work”); provided, if such costs are of a capital nature, then such costs or
allocable portions thereof shall be amortized on a straight-line basis over the
estimated useful life of the capital item, as reasonably determined by Landlord
in accordance with sound accounting principles, together with interest at the
rate of eight percent (8%) per annum on the unamortized balance; provided
further, if any improvements, alterations or work is required under provisions
of the ADA due to Tenant’s specific use of the Premises or any Alteration
(defined below) made to the Premises by or on behalf of Tenant (“Tenant ADA
Work”), then the cost of the Tenant ADA Work shall be borne solely by Tenant and
shall not be included as part of the Operating Expenses; and (xii) the repairs
and maintenance items set forth in Section 11.2 below. To the extent reasonably
deemed appropriate by Landlord, Landlord shall, from time to time, equitably
allocate and prorate some or all of the Operating Expenses among different
tenants and/or different buildings of the Project and/or on a building by
building basis (the “Cost Pools”). In such event, Tenant’s Share shall be
commensurately revised to reflect any such increases or decreases. If the
Building or Project is less than ninety-five percent (95%) occupied during all
or a portion of a calendar year, the variable components of the Operating
Expenses as reasonably determined by Landlord shall be calculated as if the
Building and Project had been 95% occupied for the full calendar year.
Notwithstanding anything to the contrary set forth in this Section 6.1, the
aggregate “Controllable Operating Expenses” (as hereinafter defined) included in
the Operating Expenses in any calendar year after the 2010 calendar year shall
not exceed the “Controllable Operating Expense Cap” (as hereinafter defined),
but with no limit on the amount of Controllable Operating Expenses which may be
included in the Operating Expenses incurred during the 2010 calendar year. For
purposes of this Lease, (a) “Controllable Operating Expenses” shall mean all
Operating Expenses except: (i) Tax Expenses, (ii) cost of insurance carried by
Landlord, (iii) utility costs, and (iv) trash removal, and (b) “Controllable
Operating Expense Cap” shall mean the aggregate Controllable Operating Expenses
included in Operating Expenses for the entire 2011 calendar year, increased by
three percent (3%) per year on a cumulative, compounded basis.

6.1.2 Operating Expense Exclusions: The term “Operating Expenses” shall not
include: (i) costs (including permit, license, and inspection fees) incurred in
renovating, improving or decorating vacant space or space for other tenants
within the Project; (ii) costs incurred because Landlord or another tenant
actually violated or was alleged to

 

- 2 -



--------------------------------------------------------------------------------

have violated the terms and conditions of any lease within the Project;
(iii) legal and auditing fees (other than those fees reasonably incurred in
connection with the maintenance and operation of any portion the Project),
leasing commissions, advertising expenses, and other costs incurred in
connection with the original leasing of the Project or future re-leasing of any
portion of the Project; (iv) depreciation of the Building or any other
improvements situated within the Project and expense reserves; (v) any items for
which Landlord is actually reimbursed; (vi) costs of repairs or other work
necessitated by casualty (excluding any deductibles) and/or costs of repair or
other work necessitated by the exercise of the right of eminent domain to the
extent insurance proceeds or a condemnation award, as applicable, is actually
received by Landlord for such purposes; provided, such costs of repairs or other
work shall be paid by the parties in accordance with the provisions of Sections
25 and 26, below; (vii) other than any interest charges for capital improvements
referred to in Section 6.1.1(iv) hereinabove, any interest or payments on any
financing for the Building or the Project, interest and penalties incurred as a
result of Landlord’s late payment of any invoice (provided that Tenant pays
Tenant’s Share of Operating Expenses and Tax Expenses to Landlord when due as
set forth herein), and any bad debt loss, rent loss or reserves for same;
(viii) costs associated with the investigation and/or remediation of Hazardous
Materials (hereafter defined) present in, on or about any portion of the
Project, unless such costs and expenses are the responsibility of Tenant as
provided in Section 27 hereof, in which event such costs and expenses shall be
paid solely by Tenant in accordance with Section 27 hereof; (ix) Landlord’s cost
for the repairs and maintenance items set forth in Section 11.3; (x) overhead
and profit increment paid to Landlord or to subsidiaries or affiliates of
Landlord for goods and/or services in the Project to the extent the same exceeds
the costs of such by unaffiliated third parties on a competitive basis; or any
costs included in Operating Expenses representing an amount paid to any entity
related to Landlord which is in excess of the amount which would have been paid
in the absence of such relationship; (xi) any payments under a ground lease or
master lease; and (xii) costs incurred in connection with upgrading the Building
and/or the Project to comply with any laws in effect prior to the Lease Date,
including, without limitation the ADA (For this purpose, a change in
interpretation of or change in the procedures for enforcing an existing law will
be the equivalent of a new law).

6.2 Tax Expenses: Tenant shall pay to Landlord Tenant’s Share of all Tax
Expenses applicable to the Project. Prior to delinquency, Tenant shall pay any
and all taxes and assessments levied upon Tenant’s Property (defined below in
Section 10) located or installed in or about the Premises by, or on behalf of
Tenant. To the extent any such taxes or assessments are not separately assessed
or billed to Tenant, then Tenant shall pay the amount thereof as invoiced by
Landlord. Tenant shall also reimburse and pay Landlord, as Additional Rent,
within ten (10) days after demand therefor, one hundred percent (100%) of
(i) any increase in real property taxes attributable to any and all Alterations
(defined below in Section 10), Tenant Improvements, fixtures, equipment or other
improvements of any kind whatsoever placed in, on or about the Premises for the
benefit of, at the request of, or by Tenant, and (ii) taxes and assessments
levied or assessed upon or with respect to the possession, operation, use or
occupancy by Tenant of the Premises or any other portion of the Project. “Tax
Expenses” means, without limitation, any form of tax and assessment (general,
special, supplemental, ordinary or extraordinary), commercial rental tax,
payments under any improvement bond or bonds, license fees, license tax,
business license fee, rental tax, transaction tax or levy imposed by any
authority having the direct or indirect power of tax (including any
governmental, school, agricultural, lighting or other improvement district) as
against any legal or equitable interest of Landlord in the Premises or Project
or any other tax, fee, or excise, however described, including, but not limited
to, any tax imposed in substitution (partially or totally) of any tax previously
included within the definition of Tax Expenses. “Tax Expenses” shall not include
(a) any franchise, estate, inheritance, net income, or excess profits tax
imposed upon Landlord, (b) any penalty or fee imposed solely as a result of
Landlord’s failure to pay Tax Expenses when due, and (c) any items included or
excluded as Operating Expenses. Notwithstanding anything to the contrary
contained in this Lease, Landlord agrees to use commercially reasonable efforts
to obtain a property tax reduction pursuant to Proposition 8 (as adopted by the
voters of the State of California) attributable to the valuation of the Project
for the 2010 calendar year. Landlord shall have no obligation to obtain any tax
reduction for any subsequent calendar year.

6.3 Payment of Expenses: Landlord shall estimate Tenant’s Share of the Operating
Expenses and Tax Expenses for the calendar year in which the Lease commences.
Commencing on the Commencement Date, one-twelfth (1/12th) of this estimated
amount shall be paid by Tenant to Landlord, as Additional Rent, and thereafter
on the first (1st) day of each month throughout the remaining months of such
calendar year. Thereafter, Landlord may estimate such expenses for each calendar
year during the Term of this Lease and Tenant shall pay one-twelfth (1/12th) of
such estimated amount as Additional Rent on the first (1st) day of each month
throughout the Term. Tenant’s obligation to pay Tenant’s Share of Operating
Expenses and Tax Expenses shall survive the expiration or earlier termination of
this Lease.

6.4 Annual Reconciliation: By June 30th of each calendar year, Landlord shall
furnish Tenant with an accounting of actual and accrued Operating Expenses and
Tax Expenses; provided, failure by Landlord to give such accounting by such date
shall not constitute a waiver by Landlord of its right to collect any
underpayment by Tenant at any time. Within thirty (30) days of Landlord’s
delivery of such accounting, Tenant shall pay to Landlord the amount of any
underpayment. Landlord shall credit the amount of any overpayment by Tenant
toward the next estimated monthly installment(s) falling due, or if the Term of
the Lease has expired, refund the amount of overpayment to Tenant as soon as
possible thereafter. If the Term of the Lease expires prior to the annual
reconciliation of expenses Landlord shall have the right to reasonably estimate
Tenant’s Share of such expenses, and deduct any underpayment from Tenant’s
Security Deposit. Failure by Landlord to accurately estimate Tenant’s Share of
such expenses or to otherwise perform such reconciliation shall not constitute a
waiver of Landlord’s right to collect any underpayment at any time during the
Term or promptly after the expiration or earlier termination of this Lease.

6.5 Audit: After delivery to Landlord of at least thirty (30) days prior written
notice, which notice must be delivered within ninety (90) days after Landlord’s
delivery to Tenant of the annual accounting of actual Operating Expenses and Tax
Expenses, Tenant, at its sole cost and expense through any accountant designated
by it, shall have the right to examine and/or audit the books and records
evidencing such expenses for the previous one (1) calendar year, during
Landlord’s reasonable business hours but not more frequently than once during
any calendar year. Tenant may not compensate any such accountant on a
contingency fee basis. The results of any such audit (and any negotiations
between the parties related thereto) shall be maintained strictly confidential
by Tenant and its accounting firm and shall not be disclosed, published or
otherwise disseminated to any other party other than to Landlord and its
authorized agents. Landlord and Tenant each shall use its commercially
reasonable efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such

 

- 3 -



--------------------------------------------------------------------------------

expenses. If the audit accurately, and with appropriate supporting
documentation, indicates that Landlord’s determination of Operating Expenses
overstated the Operating Expenses by at least five percent (5%), then Landlord
shall give Tenant a credit against future rental amounts for an amount equal to
the reasonable cost of the audit or reimburse Tenant for the reasonable cost of
the audit if the Lease has expired or earlier terminated (provided that in no
event shall such credit or reimbursement exceed $5,000.00).

7. Utilities and Services

Tenant shall pay the cost of all (i) water, sewer use, sewer discharge fees and
sewer connection fees, gas, electricity, telephone, telecommunications, cabling
and other utilities billed or metered separately to the Premises and (ii) refuse
pickup and janitorial service to the Premises. Upon Landlord’s request, but no
more frequently than one time during any calendar year, Tenant shall deliver to
Landlord copies of all bills for separately metered utilities supplied to the
Premises for the past twelve (12) month period within thirty (30) days of
Landlord’s request.

7.1 Utility Expenses: Tenant shall pay to Landlord Tenant’s Share of any utility
fees, use charges, or similar services that are not billed or metered separately
to Tenant (collectively, “Utility Expenses”). If Landlord reasonably determines
that Tenant’s Share of Utility Expenses is not commensurate with Tenant’s use of
such services, Tenant shall pay to Landlord the amount which is attributable to
Tenant’s use of the utilities or similar services, as reasonably estimated and
determined by Landlord, based upon factors such as size of the Premises and
intensity of use of such utilities by Tenant such that Tenant shall pay the
portion of such charges reasonably consistent with Tenant’s use of such
utilities and similar services. Tenant shall also pay Tenant’s Share of any
assessments, charges and fees included within any tax bill for the Project,
including without limitation, entitlement fees, allocation unit fees and sewer
use fees.

7.2 Common Area Utility Costs: Tenant shall pay to Landlord Tenant’s Share of
any Common Area utility fees, charges and expenses (collectively, “Common Area
Utility Costs”). Tenant shall pay to Landlord one-twelfth (1/12th) of the
estimated amount of Tenant’s Share of the Common Area Utility Costs on the
Commencement Date and thereafter on the first (1st) day of each month throughout
the Term. Any reconciliation thereof shall be substantially in the same manner
as set forth in Section 6.4 above.

7.3 Miscellaneous: Tenant acknowledges that the Premises may become subject to
the rationing of utility services or restrictions on utility use as required by
a public utility company, governmental agency or other similar entity having
jurisdiction thereof. Tenant agrees that its tenancy and occupancy hereunder
shall be subject to such rationing restrictions as may be imposed upon Landlord,
Tenant, the Premises, or other portions of the Project, and Tenant shall in no
event be excused or relieved from any covenant or obligation to be kept or
performed by Tenant by reason of any such rationing or restrictions.

8. Late Charges

The sums and charges set forth in this Section 8 shall be “Additional Rent”.
Tenant acknowledges that late payment (the second (2nd) day of each month or any
time thereafter) of Rent and all other sums due hereunder, will cause Landlord
to incur costs not contemplated by this Lease. Such costs may include, without
limitation, processing and accounting charges, and late charges that may be
imposed on Landlord by the terms of any note secured by any encumbrance against
the Premises, and late charges and penalties due to the late payment of real
property taxes on the Premises. Therefore, if any installment of Rent or any
other sum payable by Tenant is not received by Landlord within five (5) days
after when due, Tenant shall promptly pay to Landlord a late charge, as
liquidated damages, in an amount equal to ten percent (10%) of such delinquent
amount plus interest thereon at ten percent (10%) per annum for every month or
portion thereof that such sums remain unpaid. Notwithstanding the foregoing,
Landlord waives the late charge for the first (1st) instance during the Term in
which Tenant fails to timely pay Rent. If Tenant delivers to Landlord two
(2) checks for which there are not sufficient funds, Landlord may require Tenant
to replace such check with a cashier’s check for the amount of such check. The
parties agree that this late charge and the other charges referenced above
represent a fair and reasonable estimate of the costs that Landlord will incur
by reason of such late payment by Tenant, excluding attorneys’ fees and costs.
Acceptance of any late charge or other charges shall not constitute a waiver by
Landlord of Tenant’s default with respect to the delinquent amount, nor prevent
Landlord from exercising any of the other rights and remedies available to
Landlord for any other default of Tenant under this Lease.

9. Use of Premises

        9.1 Compliance with Laws, Recorded Matters, and Rules and Regulations:
The Premises shall be used solely for the permitted uses specified in the Basic
Lease Information and for no other uses without Landlord’s prior written
consent. Landlord’s consent shall not be unreasonably withheld, conditioned or
delayed so long as the proposed change in use (i) does not involve the use of
Hazardous Materials other than as expressly permitted under the provisions of
Section 27 below, (ii) does not require any additional parking spaces, and
(iii) is compatible and consistent with the other uses then being made in the
Project, as reasonably determined by Landlord. The use of the Premises by Tenant
and its employees, representatives, agents, invitees, licensees, subtenants,
customers or contractors (collectively, “Tenant’s Representatives”) shall be
subject to, and at all times in compliance with, (a) any and all applicable
laws, rules, codes, ordinances, statutes, orders and regulations as same exist
from time to time throughout the Term (collectively, the “Laws”), including
without limitation, the requirements of the Americans with Disabilities Act, a
federal law codified at 42 U.S.C. 12101 et seq., including, but not limited to
Title III thereof, all regulations and guidelines related thereto and all
requirements of Title 24 of the State of California (collectively, the “ADA”),
(b) any and all documents, easements, covenants, conditions and restrictions,
and similar instruments, together with any and all amendments and supplements
thereto made, from time to time, each of which has been or hereafter is recorded
in any official or public records with respect to the Premises or any other
portion of the Project (collectively, “Recorded Matters”), and (c) any and all
rules and regulations set forth in Exhibit C hereto, any other reasonable rules
and regulations now or hereafter promulgated by Landlord, except to the extent
such rules and regulations conflict with the provisions of this Lease
(collectively, “Rules and Regulations”). Landlord reserves to itself the right,
from time to time, to grant, without the consent of Tenant, such easements,
rights and dedications that Landlord deems reasonably necessary, and to cause
the recordation of parcel or subdivision maps and/or restrictions, so long as
such easements, rights, dedications, maps and restrictions, as applicable, do
not materially and adversely interfere with Tenant’s operations in the Premises.
Tenant agrees to sign promptly any documents reasonably requested by Landlord to
effectuate any such easements, rights, dedications, maps or restrictions.

 

- 4 -



--------------------------------------------------------------------------------

Tenant agrees to, and does hereby, assume full and complete responsibility
(x) to ensure that Tenant’s use of the Premises, including without limitation,
the Tenant Improvements, are in compliance with all applicable Laws throughout
the Term and (y) for the payment of all costs, fees and expenses associated with
any modifications, improvements or other Alterations to the Premises and/or any
other portion of the Project occasioned by the enactment of, or changes to, any
Laws arising from Tenant’s particular use of the Premises (other than general
office use) or Alterations. Tenant shall have no right to initiate, submit an
application for, or otherwise request, any land use approvals or entitlements
with respect to the Premises or any other portion of the Project.
Notwithstanding anything to the contrary contained herein, unless such
compliance is required as a result of Tenant’s specific use or improvements to
the Premises, Landlord shall promptly comply with all such governmental measures
which require changes to the Common Areas, Building or Project (subject to
reimbursement as Operating Expenses in accordance with Section 6.1 of this
Lease).

9.2 Prohibition on Use: Tenant shall not use the Premises or permit anything to
be done in or about the Premises nor keep or bring anything therein which will
increase the existing rate of or materially and adversely affect any policy of
insurance upon the Building or any of its contents, or cause a cancellation of
any insurance policy. No auctions may be conducted in, on or about any portion
of the Premises or the Project without Landlord’s prior written consent thereto.
Tenant shall not do or permit anything to be done in or about the Premises which
will obstruct or interfere with the rights of Landlord or other tenants or
occupants of any portion of the Project. The Premises shall not be used for any
unlawful purpose. Tenant shall not cause, maintain or permit any private or
public nuisance in, on or about any portion of the Premises or the Project,
including, but not limited to, any offensive odors, noises, fumes or vibrations.
Tenant shall not damage or deface or otherwise commit or suffer to be committed
any waste in, upon or about the Premises or any other portion of the Project.
Tenant shall not place or store, nor permit any other person or entity to place
or store, any property, equipment, materials, supplies or personal property
outside of the Premises. Tenant shall not permit any animals, including, but not
limited to, any household pets, to be brought or kept in or about the Premises.
Except as otherwise provided in Section 35, Tenant shall neither install any
radio or television antenna, satellite dish, microwave or other device on the
roof or exterior walls of the Building or any other portion of the Project nor
make any penetrations of or to the roof of the Building. Tenant shall not
interfere with radio, telecommunication, or television broadcasting or reception
from or in the Building or elsewhere. Tenant shall place no loads upon the
floors, walls, or ceilings in excess of the maximum designed load permitted by
the applicable Uniform Building Code or which may damage the Building or outside
areas within the Project.

10. Alterations; and Surrender of Premises

        10.1 Alterations: Tenant shall be permitted to make, at its sole cost
and expense, non-structural alterations and additions to the interior of the
Premises without obtaining Landlord’s prior written consent, provided said
alterations are not part of Tenant’s Wi-Fi Network (defined hereinbelow), do not
affect the Building systems and the cost of such alterations does not exceed
Twenty Five Thousand Dollars ($25,000.00) each job and Fifty Thousand Dollars
($50,000.00) cumulatively each calendar year (the “Permitted Improvements”).
Within five (5) business days after receipt of Tenant’s written request,
Landlord will notify Tenant in writing whether Landlord may require the removal
of any specific Alterations (as defined below) or Tenant Improvements at the
expiration or earlier termination of this Lease. Tenant, however, shall first
notify Landlord of such Permitted Improvements so that Landlord may post a
Notice of Non-Responsibility on the Premises. Except for the Permitted
Improvements, Tenant shall neither install any signs, fixtures, or improvements,
nor make or permit any other alterations or additions (individually, an
“Alteration”, and collectively, “Alterations”) to the Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld so
long as any such Alteration does not materially and adversely affect the
Building systems, structural integrity or structural components of the Premises
or Building. If any such Alteration is expressly permitted by Landlord, Tenant
shall deliver at least ten (10) days prior written notice to Landlord, from the
date Tenant commences construction, sufficient to enable Landlord to post and
record a Notice of Non-Responsibility. Tenant shall obtain all permits or other
governmental approvals prior to commencing any work and deliver a copy of same
to Landlord. All Alterations shall be (i) at Tenant’s sole cost and expense in
accordance with plans and specifications which have been previously submitted to
and approved in writing by Landlord, and shall be installed by a licensed,
insured (and bonded, at Landlord’s option) contractor (reasonably approved by
Landlord) in compliance with all applicable Laws, Recorded Matters, and Rules
and Regulations and (ii) performed in a good and workmanlike manner and so as
not to obstruct access to any portion of the Project or any business of Landlord
or any other tenant. Landlord’s approval of any plans, specifications or working
drawings for Tenant’s Alterations shall neither create nor impose any
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with any Laws. As Additional Rent, Tenant
shall reimburse Landlord, within ten (10) days after demand, for all actual and
reasonable out-of-pocket legal, engineering, architectural, planning costs and
other expenses incurred by Landlord in connection with Tenant’s Alterations,
plus Tenant shall pay to Landlord a fee equal to three percent (3%) of the total
cost of the Alterations. If Tenant makes any Alterations, Tenant shall carry
“Builder’s All Risk” insurance, in an amount approved by Landlord and such other
insurance as Landlord may reasonably require. All such Alterations shall be
insured by Tenant in accordance with Section 12 of this Lease immediately upon
completion. Tenant shall keep the Premises and the Project free from any liens
arising out of any work performed, materials furnished or obligations incurred
by or on behalf of Tenant. Tenant shall, prior to commencing any Alterations,
(a) cause its contractor(s) and/or major subcontractor(s) to provide insurance
as reasonably required by Landlord, and (b) provide such assurances to Landlord,
including without limitation, waivers of lien, surety company performance bonds
as Landlord shall require to assure payment of the costs thereof to protect
Landlord and the Project from and against any mechanic’s, materialmen’s or other
liens.

                10.1.1 Wi-Fi Network: Without limiting the generality of the
foregoing, in the event Tenant desires to install wireless intranet, Internet
and communications network (“Wi-Fi Network“) in the Premises for the use by
Tenant and its employees, then the same shall be subject to the provisions of
this Section 10.1.1 (in addition to the other provisions of this Section 10).
Tenant shall, in accordance with Section 10.2 below, remove the Wi-Fi Network
from the Premises prior to the termination of the Lease. Tenant shall use the
Wi-Fi Network so as not to cause any interference to other tenants in the
Building or to other tenants at the Park or with any other tenant’s
communication equipment, and not to damage the Building or Park or interfere
with the normal operation of the Building or Park and Tenant hereby agrees to
indemnify, defend and hold Landlord harmless from and against any and all
claims, costs, damages, expenses and liabilities (including attorneys’ fees)
arising out of Tenant’s failure to comply with the provisions of this
Section 10.1.1, except to the extent same is caused by the gross negligence or
willful misconduct of Landlord and which is not covered by the insurance carried
by Tenant under this Lease (or which would not be covered by the insurance

 

- 5 -



--------------------------------------------------------------------------------

required to be carried by Tenant under this Lease). Should any interference
occur, Tenant shall take all necessary steps as soon as reasonably possible and
no later than three (3) calendar days following such occurrence to correct such
interference. If such interference continues after such three (3) day period,
Tenant shall immediately cease operating such Wi-Fi Network until such
interference is corrected or remedied to Landlord’s reasonable satisfaction.
Tenant acknowledges that Landlord has granted and/or may grant telecommunication
rights to other tenants and occupants of the Building and to telecommunication
service providers and in no event shall Landlord be liable to Tenant for any
interference of the same with such Wi-Fi Network. Landlord makes no
representation that the Wi-Fi Network will be able to receive or transmit
communication signals without interference or disturbance. Tenant shall (i) be
solely responsible for any damage caused as a result of the Wi-Fi Network,
(ii) promptly pay any tax, license or permit fees charged pursuant to any laws
or regulations in connection with the installation, maintenance or use of the
Wi-Fi Network and comply with all precautions and safeguards recommended by all
governmental authorities, and (iii) pay for all necessary repairs, replacements
to or maintenance of the Wi-Fi Network. Should Landlord be reasonably required
to retain professionals to research any interference issues that may arise and
to confirm Tenant’s compliance with the terms of this Section 10.11, Landlord
shall retain such professionals at commercially reasonable rates, and Tenant
shall reimburse Landlord within twenty (20) days following submission to Tenant
of an invoice from Landlord, which costs shall not exceed $1,000 per year
(except in the event of a default by Tenant hereunder). This reimbursement
obligation is independent of any rights or remedies Landlord may have in the
event of a breach of default by Tenant under this Lease. Landlord shall enforce
the foregoing restrictions in a uniform and non-discriminatory manner. To
Landlord’s actual knowledge, without any duty of inquiry, Tenant’s occupancy of
the Premises under the Existing Sublease has been in compliance with the
provisions of this Section 10.1.1.

10.2 Surrender of Premises: At the expiration of the Term or earlier termination
of this Lease, Tenant shall surrender the Premises to Landlord (a) in good
condition and repair (damage by acts of God, casualty, and normal wear and tear
excepted), but with all interior walls cleaned, any carpets cleaned, all floors
cleaned and waxed, all non-working light bulbs and ballasts replaced and all
roll-up doors and plumbing fixtures in good condition and working order, and
(b) in accordance with Section 27 hereof. Normal wear and tear shall not include
any damage or deterioration that would have been prevented by proper maintenance
by Tenant, or Tenant otherwise performing all of its obligations under this
Lease. On or before the expiration or earlier termination of this Lease, Tenant
shall remove (i) all of Tenant’s Property (defined below) and Tenant’s signage
from the Premises and other portions of the Project, (ii) any Alterations
Landlord may, by notice to Tenant given not later than ninety (90) days prior to
the Expiration Date (except in the event of a termination of this Lease prior to
the scheduled Expiration Date, in which event no advance notice shall be
required), require Tenant, at Tenant’s expense, to remove, and Tenant shall
repair any damage caused by all of such removal activities. “Tenant’s Property”
means all equipment, trade fixtures, furnishings, all telephone, data, and other
cabling and wiring (including any cabling and wiring associated with the Wi-Fi
Network, if any) installed or caused to be installed by Tenant (including any
cabling and wiring, installed above the ceiling of the Premises or below the
floor of the Premises), inventories, goods and personal property of Tenant. Any
of Tenant’s Property not so removed by Tenant as required herein shall be deemed
abandoned and may be stored, removed, and disposed of by Landlord at Tenant’s
expense, and Tenant waives all claims against Landlord for any damages resulting
from Landlord’s retention and disposition of such property; provided, however,
Tenant shall remain liable to Landlord for all costs incurred in storing and
disposing of such abandoned property of Tenant. Notwithstanding anything to the
contrary contained herein, Tenant shall, prior to the expiration of this Lease,
at Tenant’s expense and in compliance with the National Electric Code and other
applicable Laws, remove all electronic, fiber, phone and data cabling and
related equipment that has been installed by or for the benefit of Tenant in or
around the Premises (collectively, the “Cabling”); provided, however, Tenant
shall not remove such Cabling if Tenant receives a written notice from Landlord
at least fifteen (15) days prior to the expiration of the Lease authorizing such
Cabling to remain in place, in which event the Cabling shall be surrendered with
the Premises upon the expiration or earlier termination of this Lease. All
Alterations except those which Landlord requires Tenant to remove, shall remain
in the Premises as the property of Landlord. Tenant shall indemnify, defend and
hold the Indemnitees (hereafter defined) harmless from and against any and all
Claims (defined below) (x) arising from any delay by Tenant in so surrendering
the Premises including, without limitation, any Claims made against Landlord by
any succeeding tenant or prospective tenant founded on or resulting from such
delay and (y) suffered by Landlord due to lost opportunities to lease any
portion of the Premises to any such succeeding tenant or prospective tenant.

11. Repairs and Maintenance

        11.1 Tenant’s Repairs and Maintenance Obligations: Except for those
portions of the Building to be maintained by Landlord, as provided in Sections
11.2 and 11.3 below, Tenant shall, at its sole cost and expense, keep and
maintain all parts of the Premises and such portions of the Building as are
within the exclusive control of Tenant in good, clean and safe condition and
repair, promptly making all necessary repairs and replacements, whether ordinary
or extraordinary, with materials and workmanship of the same character, kind and
quality as the original thereof, all of the foregoing in accordance with the
applicable provisions of Section 10 hereof, and to the reasonable satisfaction
of Landlord including, but not limited to, repairing any damage (and replacing
any property so damaged) caused by Tenant or any of Tenant’s Representatives, or
due to or associated with prolonged hours, non-office use, unusually heavy
people loads (defined as more than one person per two hundred (200) rentable
square feet), unusually heavy utility use, unusually heavy floor loads, or other
unusual occupancy factors, and restoring the Premises to the condition existing
prior to the occurrence of such damage. Without limiting any of the foregoing,
Tenant shall be solely responsible for promptly maintaining, repairing and
replacing (a) intentionally deleted, (b) all plumbing work and fixtures,
(c) electrical wiring systems, fixtures and equipment exclusively serving the
Premises, (d) all interior lighting (including, without limitation, light bulbs
and/or ballasts) and exterior lighting exclusively serving the Building or
adjacent to the Building, (e) all glass, windows, window frames, window
casements, skylights, interior and exterior doors, door frames and door closers,
(f) all roll-up doors, ramps and dock equipment, including without limitation,
dock bumpers, dock plates, dock seals, dock levelers and dock lights, (g) all
tenant signage, (h) lifts for disabled persons serving the Premises,
(i) sprinkler systems, fire protection systems and security systems, except to
the extent maintained by Landlord, and (j) all partitions, fixtures, equipment,
interior painting, interior walls and floors, and floor coverings within the
Premises and every part thereof (including, without limitation, any demising
walls contiguous to any portion of the Premises). Any such work shall be
performed by licensed, insured and bonded contractors and subcontractors
reasonably approved by Landlord. Additionally, Tenant shall be solely
responsible for the performance of the regular removal of Tenant’s trash and
debris.

11.2 Maintenance by Landlord: Subject to the provisions of Section 11.1, and
further subject to Tenant’s

 

- 6 -



--------------------------------------------------------------------------------

obligation under Section 6 to reimburse Landlord, in the form of Additional
Rent, for Tenant’s Share of the cost and expense of the following described
items, Landlord shall repair and maintain the following items: the heating,
ventilation and air conditioning system serving the Premises; fire protection
services; the roof and roof coverings (provided that Tenant installs no
additional air conditioning or other equipment on the roof that damages the roof
coverings, in which event Tenant shall pay all costs relating to the presence of
such additional equipment); the plumbing and mechanical systems serving the
Building, excluding the plumbing, mechanical and electrical systems exclusively
serving the Premises; any rail spur and rail crossing; exterior painting of the
Building; and the parking areas, pavement, landscaping, sprinkler systems,
sidewalks, driveways, curbs, and lighting systems in the Common Areas. If
Landlord elects to perform any repair or restoration work required to be
performed by Tenant, Tenant shall reimburse Landlord upon demand for all costs
and expenses incurred by Landlord in connection therewith. Tenant shall promptly
report, in writing, to Landlord any defective condition known to it which
Landlord is required to repair.

11.3 Landlord’s Repairs and Maintenance Obligations: Subject to the provisions
of Sections 11.1, 25 and 26, and except for repairs rendered necessary by the
intentional or negligent acts or omissions of Tenant or any of Tenant’s
Representatives, Landlord shall, at Landlord’s sole cost and expense, (a) keep
in good repair the structural portions of the floors, foundations and exterior
perimeter walls of the Building (exclusive of glass and exterior doors), and
(b) replace the structural portions of the roof of the Building (excluding the
roof membrane).

11.4 Tenant’s Failure to Perform Repairs and Maintenance Obligations: If Tenant
refuses or neglects to repair and maintain the Premises and the other areas
properly as required herein and to the reasonable satisfaction of Landlord,
(i) Landlord may, but without obligation to do so, at any time after not less
than fifteen (15) days advance notice to Tenant (except in the event of an
emergency) and Tenant’s failure to commence such repair prior to the end of such
fifteen (15) day period and diligently prosecute such repair to completion, make
such repairs or maintenance without Landlord having any liability to Tenant for
any loss or damage that may accrue to Tenant’s business by reason thereof,
except to the extent any loss or damage is caused by the willful misconduct or
gross negligence of Landlord or its authorized agents and representatives and
(ii) Tenant shall pay to Landlord, as Additional Rent, Landlord’s costs and
expenses incurred therefor. Tenant’s obligations under this Section 11 shall
survive the expiration of the Term or earlier termination thereof. Tenant hereby
waives any right to repair at the expense of Landlord under any applicable Laws
now or hereafter in effect.

12. Insurance

12.1 Types of Insurance: Tenant shall maintain in full force and effect at all
times during the Term, at Tenant’s sole cost and expense, for the protection of
Tenant and Landlord, as their interests may appear, policies of insurance issued
by carriers reasonably acceptable to Landlord and its lender which afford the
following coverages: (i) worker’s compensation and employer’s liability, as
required by law; (ii) commercial general liability insurance (occurrence form)
providing coverage against any and all claims for bodily injury and property
damage occurring in, on or about the Premises arising out of Tenant’s and
Tenant’s Representatives’ use or occupancy of the Premises and such insurance
shall (a) include coverage for blanket contractual liability, fire damage,
premises, personal injury, completed operations and products liability, and
(b) have a combined single limit of not less than Two Million Dollars
($2,000,000) per occurrence with a Three Million Dollar ($3,000,000) aggregate
limit and excess/umbrella insurance in the amount of Five Million Dollars
($5,000,000); (iii) comprehensive automobile liability insurance with a combined
single limit of at least $1,000,000 per occurrence for claims arising out of any
owned, non-owned or hired automobiles; (iv) “causes of loss – special form”
property insurance, including, sprinkler leakage, covering damage to or loss of
any of Tenant’s Property and the Tenant Improvements located in, on or about the
Premises, and in addition, coverage for business interruption of Tenant,
together with, if the property of any of Tenant’s invitees, vendors or customers
is to be kept in the Premises, warehouser’s legal liability or bailee customers
insurance for the full replacement cost of the property belonging to such
parties and located in the Premises. Such insurance shall be written on a
replacement cost basis (without deduction for depreciation) in an amount equal
to one hundred percent (100%) of the full replacement value of the aggregate of
the items referred to in this clause (iv); and (v) such other insurance or
higher limits of liability as is then customarily required for similar types of
buildings within the general vicinity of the Project or as may be reasonably
required by any of Landlord’s lenders.

12.2 Insurance Policies: Insurance required to be maintained by Tenant shall be
written by companies (i) licensed to do business in the State of California,
(ii) domiciled in the United States of America, and (iii) having a “General
Policyholders Rating” of at least A:VIII (or such higher rating as may be
required by a lender having a lien on the Premises) as set forth in the most
current issue of “A.M. Best’s Rating Guides.” Any deductible amounts under any
of the insurance policies required hereunder shall not exceed Ten Thousand
Dollars ($10,000), except in the case of sprinkler leakage from earthquake or
inundation, sewer back-up and mud flow which deductible amounts shall not exceed
Fifty Thousand Dollars ($50,000). Tenant shall deliver to Landlord certificates
of insurance and true and complete copies of any and all endorsements required
herein for all insurance required to be maintained by Tenant hereunder at the
time of execution of this Lease by Tenant. Tenant shall, at least fifteen
(15) days prior to expiration of each policy, furnish Landlord with certificates
of renewal or “binders” thereof. Tenant shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms of this
Lease under a blanket insurance policy, provided such blanket policy expressly
affords coverage for the Premises and Landlord as required by this Lease.

12.3 Additional Insureds and Coverage: Each of Landlord, Landlord’s property
management company or agent, and Landlord’s lender(s) having a lien against the
Premises or any other portion of the Project shall be named as additional
insureds or loss payees (as applicable) under all of the policies required in
Section 12.1(ii) and, with respect to the Tenant Improvements, in
Section 12.1(iv) hereof. All insurance to be maintained by Tenant shall, except
for workers’ compensation and employer’s liability insurance, be endorsed to
state that it is primary, without right of contribution from insurance
maintained by Landlord, and shall be in excess of coverage which Landlord may
have and shall be unaffected by any insurance or self-insurance Landlord may
have regardless of whether any other insurance names Landlord as an insured or
whether such insurance stands primary or secondary. Any umbrella/excess
liability policy (which shall be in “following form”) shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance. The limits of insurance maintained by Tenant shall not limit Tenant’s
liability under this Lease. It is the parties’ intention that the insurance to
be procured and maintained by Tenant as required herein shall provide coverage
for any and all damage or injury arising from or related to Tenant’s operations
of its business and/or Tenant’s or Tenant’s Representatives’ use of the Premises
and any of the areas within the Project. Notwithstanding anything to

 

- 7-



--------------------------------------------------------------------------------

the contrary contained herein, to the extent Landlord’s cost of maintaining
insurance with respect to the Building and/or any other buildings within the
Project is increased as a result of Tenant’s acts, omissions, Alterations,
improvements, use or occupancy of the Premises, Tenant shall pay one hundred
percent (100%) of, and for, each such increase as Additional Rent.

12.4 Failure of Tenant to Purchase and Maintain Insurance: If Tenant fails to
obtain and maintain the insurance required herein throughout the Term, following
one (1) business day prior notice from Landlord to Tenant and Tenant’s failure
to obtain such insurance during such one (1) business day period, Landlord may,
but without obligation to do so, purchase the necessary insurance and pay the
premiums therefor. If Landlord so elects to purchase such insurance, Tenant
shall promptly pay to Landlord as Additional Rent, the amount so paid by
Landlord, upon Landlord’s demand therefor. In addition, Landlord may recover
from Tenant and Tenant agrees to pay, as Additional Rent, any and all Claims
which Landlord may incur due to Tenant’s failure to obtain and maintain such
insurance.

12.5 Waiver of Subrogation: Landlord and Tenant mutually waive their respective
rights of recovery against each other for any loss of, or damage to, either
party’s property to the extent that such loss or damage is insured by an
insurance policy required to be in effect at the time of such loss or damage.
Each party shall obtain any special endorsements, if required by its insurer,
whereby the insurer waives its rights of subrogation against the other party.
This provision is intended to waive fully, and for the benefit of the parties
hereto, any rights and/or claims which might give rise to a right of subrogation
in favor of any insurance carrier.

13. Limitation of Liability and Indemnity

Except to the extent of Claims (defined below) resulting from the gross
negligence or willful misconduct of Landlord or its authorized representatives,
Tenant agrees to protect, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord and Landlord’s lenders, partners, members, property
management company (if other than Landlord), agents, directors, officers,
successors and assigns and each of their respective partners, members,
directors, officers, agents, heirs, successors and assigns (collectively, the
“Indemnitees”) harmless and indemnify the Indemnitees from and against all
liabilities, damages, demands, penalties, costs, claims, losses, judgments,
charges and expenses (including reasonable attorneys’ fees, costs of court and
expenses necessary in the prosecution or defense of any litigation including the
enforcement of this provision) (collectively, “Claims”) arising from or in any
way related to, directly or indirectly, (i) Tenant’s or Tenant’s
Representatives’ use of the Premises and other portions of the Project, (ii) the
conduct of Tenant’s business, (iii) from any activity, work or thing done,
permitted or suffered by Tenant in or about the Premises, and/or (iv) Tenant’s
failure to perform any covenant or obligation of Tenant under this Lease. Tenant
agrees that the obligations of Tenant herein shall survive the expiration or
earlier termination of this Lease.

Except to the extent of Claims resulting from the gross negligence or willful
misconduct of Landlord or its authorized representatives, to the fullest extent
permitted by law, Tenant agrees that neither Landlord nor any of the Indemnitees
shall at any time or to any extent whatsoever be liable, responsible or in any
way accountable for any loss, liability, injury, death or damage to persons or
property which at any time may be suffered or sustained by Tenant or by any
person(s) whomsoever who may at any time be using, occupying or visiting the
Premises or any other portion of the Project, including, but not limited to, any
acts, errors or omissions of any other tenants or occupants of the Project.
Tenant shall not, in any event or circumstance, be permitted to offset or
otherwise credit against any payments of Rent required herein for matters for
which Landlord may be liable hereunder. Notwithstanding any provision to the
contrary contained in this Lease, at no time shall either party be responsible
or liable to the other for any lost profits, lost economic opportunities or any
other form of consequential damage as the result of any actual or alleged breach
by such party of its obligations under this Lease, except to the extent provided
in Section 20 of this Lease. In no event shall the foregoing limit, restrict or
negate the Landlord’s remedies provided in Section 19 of this Lease.

14. Assignment and Subleasing

        14.1 Prohibition: Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, assign, mortgage, hypothecate, encumber, grant any license or
concession, pledge or otherwise transfer this Lease or any interest herein,
permit any assignment or other transfer of this Lease by operation of law,
sublet the Premises or any part thereof, or permit the use of the Premises by
any persons other than Tenant and Tenant’s Representatives (collectively,
“Transfers” and any entity to whom any Transfer is made or sought to be made is
sometimes referred to as a “Transferee”). No consent to any Transfer shall
constitute a waiver of the provisions of this Section 14, and all subsequent
Transfers may be made only with the prior written consent of Landlord, which
consent shall not be unreasonably withheld, but which consent shall be subject
to the provisions of this Section 14. Notwithstanding anything to the contrary
contained in this Section 14, an assignment or sublease of all or a portion of
the Premises to (1) an entity which is controlled by, controls, or is under
common control with, Tenant, or (2) a successor entity (whether by merger,
consolidation or other non-bankruptcy reorganization of Tenant) which acquires
all or substantially all of Tenant’s assets (“Affiliate”), shall not be deemed a
Transfer under this Section 14, and shall accordingly not require Landlord’s
consent or payment of any amount to Landlord, provided that (a) Tenant promptly
notifies Landlord of any such assignment or sublease at least twenty (20) days
prior to such assignment or sublease, (b) Tenant promptly supplies Landlord with
any documents or information reasonably requested by Landlord regarding such
assignment or sublease or the Affiliate, (c) the Affiliate agrees in writing to
be bound by all of the terms and conditions of this Lease, (d) such assignment
or sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease, and (e) such Affiliate shall have a tangible net worth (not including
goodwill as an asset) computed in accordance with generally accepted accounting
principles (the “Net Worth”) at least equal to the Net Worth on the date of this
Lease of the original Tenant. “Control,” as used in this Section 14.1, shall
mean the ownership, directly or indirectly, of at least fifty-one percent
(51%) of the voting securities of, or possession of the right to vote, in the
ordinary direction of its affairs, of at least fifty-one percent (51%) of the
voting interests in an entity.

14.2 Request for Consent: If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing (“Tenant’s Notice”), and deliver to Landlord at
least thirty (30) days prior to the proposed commencement date of the Transfer
(“Proposed Effective Date”) the following: (i) a description of the portion of
the Premises to be transferred (the “Subject Space”); (ii) all of the terms of
the proposed Transfer, including without limitation, the Proposed Effective
Date, the name and address of the proposed Transferee, and a copy of the
existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an

 

- 8 -



--------------------------------------------------------------------------------

officer, member, partner or owner thereof, and audited financial statements for
the previous three (3) most recent consecutive fiscal years or if audited
financial statements are unavailable, financial statements certified by an
officer, member, partner or owner thereof; and (iv) such other information as
Landlord may then reasonably require. Within fifteen (15) days after Landlord’s
receipt of the Tenant’s Notice (the “Landlord Response Period”) Landlord shall
notify Tenant, in writing, of its determination with respect to such requested
proposed Transfer and Landlord’s election as set forth in Section 14.5. If
Landlord does not elect to recapture pursuant to Section 14.5 and Landlord does
consent to the requested proposed Transfer, Tenant may thereafter assign its
interests in and to this Lease or sublease all or a portion of the Premises to
the same party and on the same terms as set forth in the Tenant’s Notice.

14.3 Criteria for Consent: Tenant agrees that, among other circumstances for
which Landlord could reasonably withhold consent to a proposed Transfer, it
shall be reasonable for Landlord to withhold its consent where (a) Tenant is in
default of its obligations under this Lease beyond applicable notice and cure
periods or at any time during the Term of this Lease Tenant has been in Chronic
Default, (b) the use to be made of the Premises by the proposed Transferee is
prohibited, or differs from the uses permitted, under this Lease, (c) the
proposed Transferee or its business is subject to compliance with additional
requirements of the ADA beyond those requirements which are applicable to
Tenant, (d) the proposed Transferee does not intend to occupy the Premises,
(e) Landlord reasonably disapproves of the proposed Transferee’s business
operating ability or history, reputation or creditworthiness or the character of
the business to be conducted at the Premises, (f) the proposed Transferee is a
governmental agency or unit or, to the extent that Landlord has comparable space
available for lease within the Project, an existing tenant in the Project,
(g) the proposed Transfer would cause Landlord to violate another agreement or
obligation to which Landlord is a party or otherwise subject, (h) either the
proposed Transferee, or any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
Transferee: (1) is negotiating with Landlord to lease space in the Building at
such time or (2) has negotiated with Landlord during the four (4) month period
immediately preceding the Tenant’s Notice, and comparable space is available for
lease from Landlord within the Project, or (i) the proposed Transferee will use,
store or handle Hazardous Materials (defined below) of a type, nature or
quantity not then being used by Tenant.

14.4 Effectiveness of Transfer and Continuing Obligations: Prior to the date on
which any permitted Transfer becomes effective, Tenant shall deliver to Landlord
(i) a counterpart of the fully executed Transfer document, (ii) an executed
Hazardous Materials Disclosure Certificate substantially in the form of Exhibit
E hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s standard
form of Consent to Assignment or Consent to Sublease, as applicable, executed by
Tenant and the Transferee in which each of Tenant and the Transferee confirms
its obligations under this Lease. Failure or refusal of a Transferee to execute
any such consent instrument shall not release or discharge the Transferee from
its obligation to do so or from any liability as provided herein. The voluntary,
involuntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work a merger, and any such surrender or
cancellation shall, at the option of Landlord, either terminate all or any
existing subleases or operate as an assignment to Landlord of any or all of such
subleases. Each permitted Transferee shall assume and be deemed to assume this
Lease and shall be and remain liable jointly and severally with Tenant for
payment of Rent and for the due performance of, and compliance with all the
terms, covenants, conditions and agreements herein contained on Tenant’s part to
be performed or complied with, for the Term of this Lease. No Transfer shall
affect the continuing primary liability of Tenant (which, following assignment,
shall be joint and several with the assignee) under this Lease whether occurring
before or after such Transfer, and Tenant shall not be released from performing
any of the terms, covenants and conditions of this Lease. An assignee of Tenant
shall become directly liable to Landlord for all obligations of Tenant
hereunder. The acceptance of any Rent by Landlord from any other person (whether
or not such person is an occupant of the Premises) shall not be deemed to be a
waiver by Landlord of any provision of this Lease or to be a consent to any
Transfer. For purposes hereof and except as otherwise provided in Section 14.1
above, if Tenant is a business entity, direct or indirect transfer of fifty
percent (50%) or more of the ownership interest of the entity (whether in a
single transaction or in the aggregate through more than one transaction) shall
be deemed a Transfer and shall be subject to this Section 14. Any and all
options and other similar rights granted to Tenant in this Lease, if any, shall
not be assignable by Tenant unless expressly authorized in writing by Landlord
or unless Tenant agrees to remain primarily liable for the obligations of
“Tenant” under this Lease after the exercise of such option by any assignee.
Except as permitted by Section 14.1, any transfer made without Landlord’s prior
written consent, shall, at Landlord’s option, be null, void and of no effect,
and shall, at Landlord’s option, constitute a material default by Tenant of this
Lease. As Additional Rent, Tenant shall promptly reimburse Landlord for actual
legal and other expenses incurred by Landlord in connection with any actual or
proposed Transfer, such reimbursement not to exceed the aggregate amount of Two
Thousand Five Hundred and No/100 Dollars ($2,500.00).

        14.5 Recapture: If the Transfer (i) by itself or taken together with
then existing or pending Transfers covers or totals, as the case may be, more
than fifty percent (50%) of the rentable square feet of the Premises (excluding
any Transfer to an Affiliate), or (ii) is for a term which by itself or taken
together with then existing or pending Transfers is greater than seventy-five
percent (75%) of the period then remaining in the Term of this Lease as of the
time of the Proposed Effective Date, then Landlord shall have the right, to be
exercised by giving written notice to Tenant, to recapture the Subject Space
described in the Tenant’s Notice. If such recapture notice is timely given, it
shall serve to terminate this Lease with respect to the proposed Subject Space,
or, if the proposed Subject Space covers all the Premises, it shall serve to
terminate the entire Term of this Lease, in either case, as of the Proposed
Effective Date. If this Lease is terminated with respect to less than the entire
Premises, Rent shall be adjusted on the basis of the proportion of rentable
square feet retained by Tenant to the rentable square feet originally demised
and this Lease as so amended shall continue thereafter in full force and effect.

14.6 Transfer Premium: If Landlord consents to a Transfer (excluding any
transfer to an Affiliate), as a condition thereto, Tenant shall pay to Landlord
monthly, as Additional Rent, at the same time as the monthly installments of
Rent are payable hereunder, fifty percent (50%) of any Transfer Premium. The
term “Transfer Premium” shall mean all rent, additional rent and other
consideration payable by such Transferee which either initially or over the term
of the Transfer exceeds the Rent or pro rata portion of the Rent, as the case
may be, for the Subject Space, and after recovery by Tenant, (a) of the actual
brokers’ commissions paid by Tenant, not to exceed industry standard commissions
for similar transactions, and (b) reasonable tenant improvement costs incurred
by Tenant to effect such Transfer. “Transfer Premium” shall also include, but
not be limited to, key money and bonus money paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection

 

- 9 -



--------------------------------------------------------------------------------

with such Transfer.

14.7 Waiver: Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

15. Subordination

To the fullest extent permitted by law, this Lease, the rights of Tenant under
this Lease and Tenant’s leasehold interest shall be subject and subordinate at
all times to: (i) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Building, or any other portion of the
Project, and (ii) the lien of any mortgage or deed of trust which may now or
hereafter exist for which the Building, ground leases or underlying leases, any
other portion of the Project or Landlord’s interest or estate therein is
specified as security. Notwithstanding the foregoing, Landlord or any such
ground lessor, mortgagee, or any beneficiary shall have the right to require
this Lease be superior to any such ground leases or underlying leases or any
such liens, mortgage or deed of trust. If any ground lease or underlying lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall attorn to
and become the Tenant of the successor in interest to Landlord, provided such
successor in interest will not disturb Tenant’s use, occupancy or quiet
enjoyment of the Premises if Tenant is not then in default under this Lease. The
successor in interest to Landlord following foreclosure, sale or deed in lieu
thereof shall not be: (a) liable for any act or omission of any prior lessor or
with respect to events occurring prior to acquisition of ownership; (b) subject
to any offsets or defenses which Tenant might have against any prior lessor;
(c) bound by prepayment of more than one (1) month’s Rent; or (d) liable to
Tenant for any Security Deposit not actually received by such successor in
interest to the extent any portion of such Security Deposit has not already been
forfeited by, or refunded to, Tenant. Landlord shall be liable to Tenant for all
or any portion of the Security Deposit not forfeited by, or refunded to Tenant,
until and unless Landlord transfers such Security Deposit to the successor in
interest. Tenant covenants and agrees to execute (and acknowledge if required by
Landlord, any lender or ground lessor) and deliver, within five (5) days of a
written demand or request by Landlord and in the form reasonably requested by
Landlord, ground lessor, mortgagee or beneficiary, any additional documents
evidencing the priority or subordination of this Lease with respect to any such
ground leases or underlying leases or the lien of any such mortgage or deed of
trust; provided, however, that such ground lessor, mortgagee or beneficiary
executes a commercially reasonable non-disturbance agreement in favor of Tenant.
Landlord shall obtain a commercially reasonable subordination and
non-disturbance agreement from any lender holding an encumbrance against the
Building on or before the date thirty (30) days after the mutual execution and
delivery of this Lease.

16. Right of Entry

Landlord and its agents shall have the right to enter the Premises at all
reasonable times, upon reasonable prior notice, for purposes of inspection,
exhibition, posting of notices, investigation, replacements, repair, maintenance
and alteration. It is further agreed that Landlord shall have the right to use
any and all means Landlord deems necessary to enter the Premises in an
emergency. Landlord shall have the right to place (i) “for rent” or “for lease”
signs on the outside of the Premises, the Building and in the Common Areas, and
(ii) “for sale” signs on the outside of the Building and in the Common Areas.
Tenant hereby waives any Claim from damages or for any injury or inconvenience
to or interference with Tenant’s business, or any other loss occasioned thereby
except for any Claim for any of the foregoing arising out of the gross
negligence or willful misconduct of Landlord or its authorized representatives.

17. Estoppel Certificate

Landlord or Tenant shall execute (and acknowledge if required by any lender or
ground lessor) and deliver to the other, within ten (10) days after receipt by
the party upon whom demand is made, a statement in writing certifying that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification), the date to which the Rent and other charges are
paid in advance, if any, acknowledging that there are not, to such party’s
knowledge, any uncured defaults on the part of the other party or specifying
such defaults as are claimed, and such other matters as such party may
reasonably require. Any such statement may be conclusively relied upon by the
party making demand for such statement and any prospective purchaser or lender.

18. Tenant’s Default

The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:

18.1 The abandonment of the Premises by Tenant, as abandonment is statutorily
defined in California Civil Code Section 1951.3 or all similar or successor
laws;

18.2 The failure by Tenant to make any payment of Rent, Additional Rent or any
other payment or charge required hereunder on the date said payment is due;

        18.3 Except as otherwise provided in Section 19.4 hereof, the failure by
Tenant to observe, perform or comply with any of the conditions, covenants or
provisions of this Lease (except failure to make any payment of Rent and/or
Additional Rent and any other payment or charge required hereunder) and such
failure is not cured within (i) thirty (30) days of the date on which Landlord
delivers written notice of such failure to Tenant for all failures other than
with respect to (a) Hazardous Materials (defined in Section 27 hereof),
(b) Tenant making the repairs, maintenance and replacements required under the
provisions of Section 11.1 hereof, or (c) the timely delivery by Tenant of a
subordination, non-disturbance and attornment agreement (an “SNDA”), a
counterpart of a fully executed Transfer document and a consent thereto
(collectively, the “Transfer Documents”), an estoppel certificate and insurance
certificates, (ii) ten (10) days of the date on which Landlord delivers written
notice of such failure to Tenant for all failures in any way related to
Hazardous Materials or Tenant failing to timely make the repairs, maintenance or
replacements required by Section 11.1, and (iii) the time period, if any,
specified in the applicable sections of this Lease with respect to
subordination, assignment and sublease, estoppel certificates and insurance.
However, provided a

 

- 10 -



--------------------------------------------------------------------------------

Chronic Default has not occurred, Tenant shall not be in default of its
obligations hereunder if such failure (other than any failure of Tenant to
timely and properly make the repairs, maintenance, or replacements required by
Section 11.1, or timely deliver an SNDA, the Transfer Documents, an estoppel
certificate or insurance certificates, for which no additional cure period shall
be given to Tenant) cannot reasonably be cured within such thirty (30) or ten
(10) day period, as applicable, and Tenant promptly commences, and thereafter
diligently proceeds with same to completion, all actions necessary to cure such
failure as soon as is reasonably possible, but in no event shall the completion
of such cure be later than sixty (60) days after the date on which Landlord
delivers to Tenant written notice of such failure, unless Landlord, acting
reasonably and in good faith, otherwise expressly agrees in writing to a longer
period of time based upon the circumstances relating to such failure as well as
the nature of the failure and the nature of the actions necessary to cure such
failure. Any such written notice shall be in lieu of, and not in addition to,
any notice required under California Code of Civil Procedure Sections 1161, et
seq. and all similar or successor laws; or

18.4 The making of a general assignment by Tenant for the benefit of creditors,
the filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant’s creditors seeking the rehabilitation, liquidation,
or reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing, the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant’s assets or this leasehold, Tenant’s insolvency or inability to
pay Tenant’s debts or failure generally to pay Tenant’s debts when due, any
court entering a decree or order directing the winding up or liquidation of
Tenant or of substantially all of Tenant’s assets, Tenant taking any action
toward the dissolution or winding up of Tenant’s affairs, the cessation or
suspension of Tenant’s use of the Premises, or the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets or this
leasehold.

19. Remedies for Tenant’s Default

19.1 Landlord’s Rights: In the event of Tenant’s default under this Lease,
Landlord may terminate Tenant’s right to possess the Premises by any lawful
means. Following delivery of written notice by Landlord, this Lease shall
terminate on the date specified in such notice and Tenant shall immediately
surrender possession of the Premises to Landlord. In addition, whether or not
this Lease is terminated, Landlord shall have the right to immediately re-enter
the Premises, and if Landlord’s right of re-entry is exercised following
Tenant’s abandonment of the Premises, all of Tenant’s Property left on the
Premises or in the Project shall be deemed abandoned. If Landlord relets the
Premises or any portion thereof, Tenant shall immediately be liable to Landlord
for all costs Landlord incurs in reletting the Premises or any part thereof,
including, without limitation, broker’s commissions, expenses of cleaning,
redecorating, and further improving the Premises and other similar costs
(collectively, the “Reletting Costs”). All Reletting Costs shall be fully
chargeable to Tenant and shall not be prorated or otherwise amortized in
relation to any new lease for the Premises or any portion thereof. Reletting may
be for a period shorter or longer than the remaining term of this Lease. In no
event shall Tenant be entitled to any excess rent received by Landlord. No act
by Landlord other than giving written notice to Tenant shall terminate this
Lease or Tenant’s right to possess the Premises, including without limitation,
acts of maintenance, efforts to relet the Premises or the appointment of a
receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease. After the lapse of any applicable notice and cure period, at all times
Landlord shall have the right to remedy any default of Tenant, to maintain or
improve the Premises, to cause a receiver to be appointed to administer the
Premises and any new or existing subleases and to add to the Rent payable
hereunder all of Landlord’s reasonable costs in so doing, with interest at the
maximum rate permitted by law from the date of such expenditure.

        19.2 Damages Recoverable: If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Landlord terminates Tenant’s right to
possession following Tenant’s breach or default under this Lease, then in either
such case, Landlord may recover from Tenant all damages suffered by Landlord as
a result of Tenant’s failure to perform its obligations hereunder, including
without limitation, the unamortized cost of any Tenant Improvements constructed
by or on behalf of Tenant pursuant to Exhibit B hereto to the extent Landlord
has paid for such improvements, the unamortized portion of any broker’s or
leasing agent’s commission incurred with respect to the leasing of the Premises
to Tenant for the balance of the Term remaining after the date on which Tenant
is in default of its obligations hereunder, and all Reletting Costs, and the
worth at the time of the award (computed in accordance with paragraph (3) of
Subdivision (a) of Section 1951.2 of the California Civil Code) of the amount by
which the Rent then unpaid hereunder for the balance of the Lease Term exceeds
the amount of such loss of Rent for the same period which Tenant proves could be
reasonably avoided by Landlord and in such case, Landlord prior to the award,
may relet the Premises for the purpose of mitigating damages suffered by
Landlord because of Tenant’s failure to perform its obligations hereunder;
provided, however, that even if Tenant abandons the Premises following such
breach, this Lease shall nevertheless continue in full force and effect for as
long as Landlord does not terminate Tenant’s right of possession, and until such
termination, Landlord shall have the remedy described in Section 1951.4 of the
California Civil Code (Landlord may continue this Lease in effect after Tenant’s
breach and abandonment and recover Rent as it becomes due, if Tenant has the
right to sublet or assign, subject only to reasonable limitations) and may
enforce all its rights and remedies under this Lease, including the right to
recover the Rent from Tenant as it becomes due hereunder. The “worth at the time
of the award” within the meaning of Subparagraphs (a)(1) and (a)(2) of
Section 1951.2 of the California Civil Code shall be computed by allowing
interest at the rate of ten percent (10%) per annum. Tenant hereby waives for
itself and for all those claiming under Tenant its right to obtain redemption or
relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179 (or any successor or substitute statute), or under any other present or
future law, in the event judgment for possession enters against Tenant or
Landlord takes possession of the Premises following any default of Tenant
hereunder.

19.3 Intentionally Deleted.

19.4 Chronic Default: The term “Chronic Default” as used in this Lease shall
mean that Tenant has materially defaulted in the performance of any of its
obligations under this Lease more than five (5) times during the Term of the
Lease, beyond any applicable notice and cure period. A Chronic Default is not
curable by Tenant. Upon the occurrence of a Chronic Default and at all times
thereafter during the balance of the Term of this Lease, Tenant shall no longer
be entitled to any cure period set forth in this Lease, including without
limitation, those cure periods set forth in Section 18.3. Following a Chronic
Default, Landlord, in its sole discretion, may elect to provide written notice
of default to Tenant or grant Tenant a period during which it may cure any such
default, however, no such delivery of written

 

- 11 -



--------------------------------------------------------------------------------

notice or grant of a cure period by Landlord shall in any way obligate Landlord
to provide Tenant any subsequent written notices of default or cure periods.

19.5 Intentionally Deleted.

19.6 Rights and Remedies Cumulative: The foregoing rights and remedies of
Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity, by statute or otherwise,
and to any remedies Landlord may have under bankruptcy laws or laws affecting
creditors’ rights generally.

20. Holding Over

If Tenant holds over after the expiration of the Term, with or without the
express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Term under this Lease. Such month-to-month
tenancy shall be subject to every other term and provision contained herein.
Landlord hereby expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord in the condition required herein upon the
expiration or earlier termination of this Lease. The provisions of this
Section 20 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the expiration or earlier termination of this Lease,
in addition to any other liabilities to Landlord accruing therefrom, Tenant
shall protect, defend, indemnify and hold Landlord harmless from all Claims
resulting from such failure, including but not limited to, any Claims made by
any succeeding tenant founded upon such failure to surrender, and any
non-speculative lost profits to Landlord resulting therefrom.

21. Landlord’s Default

Landlord shall not be considered in default of this Lease unless Landlord fails
within a reasonable time to perform an obligation required to be performed by
Landlord hereunder. For purposes hereof, a reasonable time shall in no event be
less than thirty (30) days or more than ninety (90) days after receipt by
Landlord of written notice specifying the nature of the obligation Landlord has
not performed; provided, however, that if the nature of Landlord’s obligation is
such that more than ninety (90) days, after receipt of written notice, is
reasonably necessary for its performance, then Landlord shall not be in default
of this Lease if performance of such obligation is commenced within thirty
(30) days after receipt of such written notice and thereafter diligently pursued
to completion.

22. Parking

Tenant, at no cost to Tenant, may use the number of non-designated and
non-exclusive parking spaces specified in the Basic Lease Information. Landlord
shall exercise reasonable efforts to ensure that such spaces are available to
Tenant for its use, but Landlord shall not be required to enforce Tenant’s right
to use the same. Tenant and Tenant’s Representatives shall not park or permit
any parking of vehicles overnight.

23. Transfer of Landlord’s Interest

Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Premises, Building, Project and this Lease. Tenant
expressly agrees that in the event of any such transfer, Landlord shall
automatically be entirely released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of such transfer. Landlord shall
use commercially reasonable efforts to cause each such transferee to agree to
perform Landlord’s obligations hereunder arising or accruing after the date of
such transfer. Tenant agrees to attorn to such new owner provided such new owner
does not disturb Tenant’s use, occupancy or quiet enjoyment of the Premises so
long as Tenant is not in material default of this Lease.

24. Waiver

No delay or omission in the exercise of any right or remedy of either party on
any default by the other party shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent by Landlord after
default by Tenant of this Lease shall not be deemed a waiver of such default,
other than a waiver of timely payment for the particular Rent payment involved,
and shall not prevent Landlord from maintaining an unlawful detainer or other
action based on such default. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly Rent and other sums due hereunder shall be deemed
to be other than on account of the earliest Rent or other sums due, nor shall
any endorsement or statement on any check or accompanying any check or payment
be deemed an accord and satisfaction; and Landlord may accept such payment
without prejudice to Landlord’s right to recover the balance of such Rent or
other sum or pursue any other remedy provided in this Lease. No failure, partial
exercise or delay on the part of the Landlord in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

25. Casualty Damage

        25.1 Casualty: If the Premises or any part [excluding any of Tenant’s
Property, any Wi-Fi Network, any Tenant Improvements and any Alterations
installed by or for the benefit of Tenant (collectively, “Tenant’s FF&E”)] shall
be damaged or destroyed by fire or other casualty, Tenant shall give immediate
written notice thereof to Landlord. Within sixty (60) days after receipt by
Landlord of such notice, Landlord shall notify Tenant, in writing, of the
following time period within which the necessary repairs can reasonably be made,
as estimated by Landlord: (a) within twelve (12) months, or (b) in more than
twelve (12) months, from the date of such notice.

25.1.1 Minor Insured Damage: If the Premises (other than Tenant’s FF&E) are
damaged only to such extent that repairs, rebuilding and/or restoration can be
reasonably completed within twelve (12) months, this Lease shall not terminate
and, provided that insurance proceeds are available and paid to Landlord to
fully repair the damage and/or Tenant otherwise voluntarily contributes any
shortfall thereof, Landlord shall repair the Premises to substantially the same
condition that existed prior to the occurrence of such casualty, except Landlord
shall not be required to rebuild, repair, or replace any of Tenant’s FF&E. The
Rent payable hereunder shall be abated proportionately

 

- 12 -



--------------------------------------------------------------------------------

from the date and to the extent Tenant vacates the affected portions of the
Premises until any and all repairs required herein to be made by Landlord are
substantially completed, but such abatement shall (i) only be to the extent of
the portion of the Premises which is actually rendered unusable, and (ii) only
during the time Tenant is not actually using same.

25.1.2 Major Insured Damage: If the Premises (other than Tenant’s FF&E) are
damaged to such extent that repairs, rebuilding and/or restoration cannot be
reasonably completed, as reasonably determined by Landlord, within twelve
(12) months or Landlord has not agreed to repair or is not otherwise obligated
to repair such damage, then either Landlord or Tenant may terminate this Lease
by giving written notice within twenty (20) days after notice from Landlord
regarding the time period of repair or any other notice indicating that Landlord
is not so obligated to repair, rebuild or restore, as applicable. If either
party notifies the other of its intention to so terminate this Lease, then this
Lease shall terminate and the Rent shall be abated from the date of the
occurrence of such damage, provided Tenant diligently proceeds to and
expeditiously vacates the Premises (but, in all events Tenant must vacate and
surrender the Premises to Landlord by no later than twenty (20) business days
thereafter or there shall not be any abatement of Rent until Tenant so vacates
the Premises). If neither party elects to terminate this Lease, Landlord shall
promptly commence and diligently prosecute to completion the repairs to the
Premises (except that Landlord shall not be required to rebuild, repair, or
replace any of Tenant’s FF&E). During the time when Landlord is prosecuting such
repairs to substantial completion, the Rent payable hereunder shall be abated
proportionately from the date and to the extent Tenant actually vacates the
affected portions of the Premises until any and all repairs required herein to
be made by Landlord are substantially completed, but such abatement shall
(i) only be to the extent of the portion of the Premises which is actually
rendered unusable, and (ii) only during the time Tenant is not actually using
same.

25.1.3 Damage Near End of Term: Notwithstanding anything to the contrary
contained in this Lease except for the provisions of Section 25.3 below, if the
Premises are substantially damaged during the last year of then applicable term
of this Lease, either Landlord or Tenant may, at their option, cancel and
terminate this Lease by giving written notice to the other party of its election
to do so within forty-five (45) days after receipt by Landlord of notice from
Tenant of the occurrence of such casualty. If either party so elects to
terminate this Lease, all rights of Tenant hereunder shall cease and terminate
ten (10) days after Tenant’s receipt or delivery of such notice, as applicable,
and Tenant shall immediately vacate the Premises and surrender possession
thereof to Landlord.

25.2 Deductible and Uninsured Casualty: Tenant shall pay to Landlord, as
Additional Rent, the commercially reasonable deductible amounts under the
insurance policies obtained by Landlord and Tenant under this Lease if the
proceeds are used to repair the Premises. However, if other portions of the
Building are also damaged by said casualty and insurance proceeds are payable
therefor, then Tenant shall only pay its proportionate share of the deductible
as reasonably determined by Landlord. If any portion of the Premises is damaged
and is not fully covered by the aggregate of insurance proceeds received by
Landlord and any applicable deductible, and Tenant does not voluntarily
contribute any shortfall thereof, then Landlord or Tenant shall have the right
to terminate this Lease by delivering written notice of termination to the other
party within thirty (30) days after the date of notice to Tenant of such event,
whereupon all rights of Tenant shall cease and terminate ten (10) days after
Tenant’s receipt of such notice, and Tenant shall immediately vacate the
Premises and surrender possession thereof to Landlord.

25.3 Tenant’s Fault and Lender’s Rights: Notwithstanding anything to the
contrary contained herein, if the Premises (other than Tenant’s FF&E) or any
other portion of the Building is damaged by fire or other casualty due to the
acts or omissions of Tenant or any of Tenant’s Representatives, (i) the Rent
shall only be abated during the repair of such damage to the extent Landlord
receives rental loss insurance proceeds therefor, (ii) Tenant will not have any
right to terminate this Lease due to the occurrence of such casualty, and
(iii) Tenant will be responsible for the excess cost and expense of the repair
and restoration of the Building (including any deductible) to the extent not
covered by insurance proceeds. Notwithstanding anything to the contrary
contained in this Section 25.3, if the holder of any indebtedness secured by the
Premises or any other portion of the Project requires that the insurance
proceeds be applied to such indebtedness, then Landlord shall have the right to
terminate this Lease by delivering written notice of termination to Tenant
within thirty (30) days after the date of notice to Tenant of such event,
whereupon all rights of Tenant shall cease and terminate ten (10) days after
Tenant’s receipt of such notice, and Tenant shall immediately vacate the
Premises and surrender possession thereof to Landlord.

25.4 Tenant’s Waiver: Landlord shall not be liable for any inconvenience or
annoyance to Tenant, injury to the business of Tenant, loss of use of any part
of the Premises by Tenant or loss of Tenant’s Property, resulting in any way
from such damage or the repair thereof. With respect to any damage which
Landlord is obligated to repair or may elect to repair, Tenant waives all rights
to terminate this Lease or offset any amounts against Rent pursuant to rights
accorded Tenant by any law currently existing or hereafter enacted, including
without limitation, all rights pursuant to California Civil Code Sections
1932(2.), 1933(4.), 1941 and 1942 and any similar or successor laws.

26. Condemnation

If twenty-five percent (25%) or more of the Premises is condemned by eminent
domain, inversely condemned or sold in lieu of condemnation for any public or
quasi-public use or purpose (“Condemned”), then Tenant or Landlord may terminate
this Lease as of the date when physical possession of the Premises is taken and
title vests in such condemning authority, and Rent shall be adjusted to the date
of termination. Tenant shall not because of such condemnation assert any claim
against Landlord or the condemning authority for any compensation because of
such condemnation, and Landlord shall be entitled to receive the entire amount
of any award without deduction for any estate of interest or other interest of
Tenant; provided, however, the foregoing shall not preclude Tenant, at Tenant’s
sole cost and expense, from obtaining any separate award to Tenant for loss of,
or damage to, Tenant’s Property or for damages for cessation or interruption of
Tenant’s business provided such award is separate from Landlord’s award. In
addition to the foregoing, Tenant shall be entitled to seek compensation for the
relocation costs recoverable by Tenant pursuant to the provisions of California
Government Code Section 7262. If neither party elects to terminate this Lease,
Landlord shall, if necessary, promptly proceed to restore the Premises or the
Building, as applicable, to substantially the same condition prior to such
partial condemnation, allowing for the reasonable effects of such partial
condemnation, and a proportionate allowance shall be made to Tenant, as
determined by Landlord, for the Rent corresponding to the time during which, and
to the part of the Premises of which, Tenant is deprived on account of such
partial condemnation and restoration.

 

- 13 -



--------------------------------------------------------------------------------

27. Environmental Matters/Hazardous Materials

27.1 Hazardous Materials Disclosure Certificate: Simultaneously herewith, Tenant
has delivered to Landlord Tenant’s executed initial Hazardous Materials
Disclosure Certificate (the “Initial HazMat Certificate”), a copy of which is
attached hereto as Exhibit E. Tenant covenants, represents and warrants to
Landlord that the information in the Initial HazMat Certificate is true and
correct and accurately describes the use(s) of Hazardous Materials which will be
made and/or used on the Premises by Tenant. If any of the information has
changed from the Initial HazMat Certificate or the HazMat Certificate (as
defined below) most recently provided to Landlord or upon Landlord’s written
request to Tenant, Tenant shall, commencing with the date which is one year from
the Commencement Date and continuing every year thereafter, deliver to Landlord,
an executed Hazardous Materials Disclosure Certificate (“the “HazMat
Certificate”), in substantially the form attached hereto as Exhibit E,
describing Tenant’s then present use of Hazardous Materials on the Premises, and
any other reasonably necessary documents as requested by Landlord.

27.2 Definition of Hazardous Materials: “Hazardous Materials” means (a) any
hazardous or toxic wastes, materials or substances, and other pollutants or
contaminants, which are or become regulated by any Environmental Laws;
(b) petroleum, petroleum by products, gasoline, diesel fuel, crude oil or any
fraction thereof; (c) asbestos and asbestos containing material, in any form,
whether friable or nonfriable; (d) polychlorinated biphenyls; (e) radioactive
materials; (f) lead and lead-containing materials; (g) any other material, waste
or substance displaying toxic, reactive, ignitable or corrosive characteristics,
as all such terms are used in their broadest sense, and are defined or become
defined by any Environmental Law (defined below); (h) any materials which cause
or threatens to cause a nuisance upon or waste to any portion of the Project or
any surrounding property; or (i) any materials which pose or threaten to pose a
hazard to the health and safety of persons on the Premises, any other portion of
the Project or any surrounding property. For purposes of this Lease, “Hazardous
Materials” shall not include nominal amounts of ordinary household cleaners,
office supplies and janitorial supplies which are not actionable under any
Environmental Laws.

27.3 Prohibition; Environmental Laws: Tenant shall not be entitled to use or
store any Hazardous Materials on, in, or about any portion of the Premises or
Project (except for customary janitorial supplies in customary amounts stored in
accordance with applicable laws) without, in each instance, obtaining Landlord’s
prior written consent thereto other than Hazardous Materials customarily used in
offices (such as liquid paper, copy fluids, cleaning liquids and toner) in
nominal amounts in accordance with applicable laws. If Landlord, in its sole
discretion, consents to any such usage or storage, then Tenant shall be
permitted to use and/or store only those Hazardous Materials and in such
quantities (A) that are necessary for Tenant’s business, (B) to the extent
disclosed in the most recent HazMat Certificate, and (C) expressly approved by
Landlord in writing. In all events such usage and storage must at all times be
in full compliance with any and all applicable local, state and federal
environmental, health and/or safety-related laws, statutes, orders, standards,
courts’ decisions, ordinances, rules and regulations (as interpreted by judicial
and administrative decisions), decrees, directives, guidelines, permits or
permit conditions, currently existing and as amended, enacted, issued or adopted
in the future (collectively, the “Environmental Laws”). Tenant agrees that any
changes to the type and/or quantities of Hazardous Materials specified in the
most recent HazMat Certificate may be implemented only with the prior written
consent of Landlord, which consent may be given or withheld in Landlord’s sole
discretion. Tenant shall not be entitled nor permitted to install any tanks
under, on or about the Premises for the storage of Hazardous Materials without
the express written consent of Landlord, which may be given or withheld in
Landlord’s sole discretion. Landlord shall have the right at all times during
the Term to (i) inspect the Premises, (ii) conduct tests and investigations to
determine whether Tenant is in compliance with this Section 27 or to determine
if Hazardous Materials are present in, on or about the Project, and
(iii) request lists of all Hazardous Materials used, stored or otherwise located
on, under or about any portion of the Premises and/or the Common Areas. The cost
of all such inspections, tests and investigations (collectively, “Inspections”)
shall be borne by Tenant, if Tenant or any of Tenant’s Representatives are
directly or indirectly responsible for any contamination revealed by such
Inspections. The aforementioned rights granted herein to Landlord and its
representatives shall not create (a) a duty on Landlord’s part to perform
Inspections, monitor or otherwise observe the Premises or Tenant’s and Tenant’s
Representatives’ activities with respect to Hazardous Materials, including
without limitation, Tenant’s operation, use and any remediation related thereto,
or (b) liability on the part of Landlord and its representatives for Tenant’s
use, storage, disposal or remediation of Hazardous Materials at the Project, it
being understood that Tenant shall be solely responsible for all liability in
connection therewith.

        27.4 Tenant’s Environmental Obligations: Tenant shall give to Landlord
immediate verbal and follow-up written notice of any spills, releases,
discharges, disposals, emissions, migrations, removals or transportation of
Hazardous Materials on, under or about any portion of the Premises or in any
Common Areas (collectively, a “Release”); provided that Tenant has knowledge of
such event(s). Tenant, at its sole cost and expense, covenants and warrants to
promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any Release of Hazardous
Materials arising from or related to the acts or omissions of Tenant or Tenant’s
Representatives such that the affected portions of the Project and any adjacent
property are returned to the condition existing prior to the appearance of such
Hazardous Materials. Any such investigation, clean up, removal, restoration and
other remediation shall only be performed after Tenant has obtained Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed so long as such actions would not potentially have a
material adverse long-term or short-term effect on any portion of the Project.
Notwithstanding the foregoing, Tenant shall be entitled to respond immediately
to an emergency without first obtaining Landlord’s prior written consent.
Tenant, at its sole cost and expense, shall conduct and perform, or cause to be
conducted and performed, all closures as required by any Environmental Laws or
any agencies or other governmental authorities having jurisdiction thereof. If
Tenant fails to so promptly investigate, clean up, remove, restore, provide
closure or otherwise so remediate, Landlord may after prior written notice to
Tenant, but without obligation to do so, take any and all steps necessary to
rectify the same and Tenant shall promptly reimburse Landlord, upon written
demand, for all costs and expenses to Landlord of performing investigation,
clean up, removal, restoration, closure and remediation work. All such work
undertaken by Tenant, as required herein, shall be performed in such a manner so
as to enable Landlord to make full economic use of the Premises and the other
portions of the Project after the satisfactory completion of such work.

27.5 Environmental Indemnity: Tenant shall, protect, indemnify, defend (with
counsel acceptable to Landlord) and hold Landlord and the other Indemnitees
harmless from and against any and all Claims (including, without limitation,
diminution in value of any portion of the Premises or the Project, damages for
the loss of or restriction on the use of rentable or usable space, and from any
adverse impact of Landlord’s marketing of any space within the Project)

 

- 14 -



--------------------------------------------------------------------------------

arising at any time during or after the Term in connection with or related to
the use, presence or Release of Hazardous Materials on, in or about any portion
of the Project as a result of the acts or omissions of Tenant or any of Tenant’s
Representatives. Neither the written consent of Landlord to the presence, use or
storage of Hazardous Materials in, on, under or about any portion of the Project
nor the strict compliance by Tenant with all Environmental Laws shall excuse
Tenant from its obligations of indemnification pursuant hereto. Tenant shall not
be relieved of its indemnification obligations under the provisions of this
Section 27.5 due to Landlord’s status as either an “owner” or “operator” under
any Environmental Laws.

27.6 Survival: Tenant’s obligations and liabilities under this Section 27 shall
survive the expiration or earlier termination of this Lease. If Landlord
determines that the condition of any portion of the Project violates the
provisions of this Lease with respect to Hazardous Materials, then Landlord may
require Tenant to hold over possession of the Premises until Tenant can
surrender the Premises to Landlord in the condition in which the Premises
existed prior to the appearance of such Hazardous Materials (except for
reasonable wear and tear), including without limitation, performing closures as
required by any Environmental Laws. For purposes hereof, the term “reasonable
wear and tear” shall not include any deterioration in the condition or
diminution of the value of any portion of the Project in any manner whatsoever
related to directly, or indirectly, Hazardous Materials. Any such holdover by
Tenant will be with Landlord’s consent and at the Base Rent provided for on the
expiration of the Term of the Lease and will not be terminable by Tenant in any
event or circumstance.

28. Financial Statements

Tenant and any permitted Transferee, for the reliance of Landlord, any lender
holding or anticipated to acquire a lien upon any portion of the Project or any
prospective purchaser of any portion of the Project, shall deliver to Landlord
the then current audited financial statements of Tenant (including interim
periods following the end of the last fiscal year for which annual statements
are available) within ten (10) days after Landlord’s request therefor, but not
more often than once annually so long as Tenant is not in material default of
this Lease. If audited financial statements have not been prepared, Tenant and
any permitted Transferee shall provide Landlord with unaudited financial
statements (certified by an authorized representative or officer of Tenant) and
such other information, the type and form of which are reasonably acceptable to
Landlord, which reflect the financial condition of Tenant and any permitted
Transferee, as applicable.

29. General Provisions

29.1 Time: Time is of the essence in this Lease and with respect to each and all
of its provisions in which performance is a factor.

29.2 Successors and Assigns: The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

29.3 Recordation: Tenant shall not record this Lease or a short form memorandum
hereof.

29.4 Landlord Exculpation: The liability of Landlord to Tenant for any default
by Landlord under the terms of this Lease shall be limited to the actual
interest of Landlord and its present or future partners or members in the
Building, and Tenant agrees to look solely to Landlord’s interest in the
Building for satisfaction of any liability and shall not look to other assets of
Landlord nor seek any recourse against the assets of the individual partners,
members, directors, officers, shareholders, agents or employees of Landlord,
including without limitation, any property management company of Landlord
(collectively, the “Landlord Parties”). It is the parties’ intention that
Landlord and the Landlord Parties shall not in any event or circumstance be
personally liable, in any manner whatsoever, for any judgment or deficiency
hereunder or with respect to this Lease. The liability of Landlord under this
Lease is limited to its actual period of ownership of title to the Building.

29.5 Severability and Governing Law: Any provisions of this Lease which shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provisions hereof and such other provisions shall remain in
full force and effect. This Lease shall be enforced, governed by and construed
in accordance with the laws of the State of California. Tenant expressly agrees
that any and all disputes arising out of or in connection with this Lease shall
be litigated only in the Superior Court of the State of California for the
county in which the Premises are located (and in no other), and Tenant hereby
consents to the jurisdiction of said court.

29.6 Attorneys’ Fees: In the event any dispute between the parties results in
litigation or other proceeding, the prevailing party shall be reimbursed by the
party not prevailing therein for all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ and experts’ fees and costs incurred
by the prevailing party in connection with such litigation or other proceeding,
and any appeal thereof. Such costs, expenses and fees shall be included in and
made a part of any judgment recovered by the prevailing party.

        29.7 Entire Agreement: It is understood and agreed that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
(including all exhibits and addenda) supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease. This Lease and any separate agreement executed by Landlord
and Tenant in connection with this Lease and dated of even date herewith
(a) contain all of the terms, covenants, conditions, warranties and agreements
of the parties relating in any manner to the rental, use and occupancy of the
Premises, and (b) shall be considered to be the only agreement between the
parties hereto and their representatives and agents. This Lease may not be
modified, deleted or added to except by a writing signed by the parties hereto.
All negotiations and oral agreements have been merged into and are included
herein. There are no other representations or warranties between the parties,
and all reliance with respect to representations is based totally upon the
representations and agreements contained in this Lease. The parties acknowledge
that (i) each party and/or its counsel have reviewed and revised this Lease, and
(ii) no rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall be employed in the interpretation or
enforcement of this Lease or any amendments or exhibits to this Lease or any
document executed and delivered by either party in connection with this Lease.

 

- 15 -



--------------------------------------------------------------------------------

29.8 Warranty of Authority: Each person executing this Lease on behalf of a
party represents and warrants that (i) such person is duly and validly
authorized to do so on behalf of the entity it purports to so bind, and (ii) if
such party is a limited liability company, partnership, corporation or trustee,
that such limited liability company, partnership, corporation or trustee has
full right and authority to enter into this Lease and perform all of its
obligations hereunder. Tenant hereby warrants that this Lease is legal, valid
and binding upon Tenant and enforceable against Tenant in accordance with its
terms.

29.9 Notices: All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by United States certified or registered
mail, postage prepaid, return receipt requested, delivered by a nationally
recognized same-day or overnight courier (e.g. FedEx or UPS) or delivered
personally (i) to Tenant at the Tenant’s Address set forth in the Basic Lease
Information, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at Landlord’s Address set forth in the
Basic Lease Information, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date it is mailed as provided in this Section 29.9, upon
the first (1st) business day after delivery to a nationally recognized courier,
or upon the date personal delivery is made.

29.10 Joint and Several; Covenants and Conditions: If Tenant consists of more
than one person or entity, the obligations of all such persons or entities shall
be joint and several. Each provision to be performed by Tenant hereunder shall
be deemed to be both a covenant and a condition.

29.11 Confidentiality: Tenant acknowledges that the contents of this Lease and
any related documents are confidential information. Tenant shall keep and
maintain such information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal and space planning consultants.

29.12 Landlord Renovations: Tenant acknowledges that Landlord may from time to
time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, “Renovations”) portions of the Building, Premises, Common Areas
and the Project, including without limitation, systems and equipment, roof, and
structural portions of the same; provided Landlord shall utilize commercially
reasonable efforts to minimize the disruption and interference with Tenant’s
business and operations at the Premises. In connection with such Renovations,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building, limit or eliminate access to portions of the
Project, including portions of the Common Areas, or perform work in the
Building, which work may create noise, dust or leave debris in the Building.
Tenant hereby agrees that such Renovations and Landlord’s actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. The foregoing shall not
restrict or negate any rights or remedies available to Tenant in the event of
Landlord’s gross negligence or willful misconduct. Landlord shall have no
responsibility, or for any reason be liable to Tenant, for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s Property, Alterations or improvements resulting from the Renovations or
Landlord’s actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord’s actions in connection
with such Renovations; provided Landlord shall utilize commercially reasonable
efforts to minimize the disruption and interference with Tenant’s business and
operations at the Premises.

29.13 Waiver of Jury Trial: The parties hereto shall and they hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way related to this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the Premises, Building, Park or Project and/or any claim of
injury, loss or damage.

29.14 Submission of Lease: Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

29.15 No View, Light or Air Rights: No rights to any view or to light or air
over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease. If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the Building, the
same shall be without liability to Landlord and without any reduction or
diminution of Tenant’s obligations under this Lease. Any diminution or shutting
off of light, air or view by any structure which may be erected on lands
adjacent to or in the vicinity of the Building and Project shall not affect this
Lease, abate any payment owed by Tenant hereunder or otherwise impose any
liability on Landlord.

30. Signs

All signs and graphics of every kind visible in or from public view shall be
subject to (i) Landlord’s prior written approval and (ii), and in compliance
with, all applicable Laws, Recorded Matters, Rules and Regulations, and
Landlord’s sign criteria (“Sign Criteria”) as same may exist from time to time.
Landlord’s Sign Criteria is set forth in Exhibit G hereto. Subject to the
foregoing, Tenant shall have the right, at Tenant’s sole cost and expense (but
subject to reimbursement pursuant to Exhibit B hereto), to install (y) signage
on a portion of any existing multi-tenant monument sign for the Park, and (z) a
lighted sign on the Building’s façade facing the freeway, which monument signage
and Building signage shall consist only of the name “Meru Networks, Inc.” or
such other name reasonably acceptable to Landlord and Tenant and/or Tenant’s
logo. At Tenant’s sole cost and expense, Tenant shall remove all such signs and
graphics prior to the expiration or earlier termination of this Lease. Such
installations and removals shall be made in a manner as to avoid damage or
defacement of the Premises and all other affected portions of the Project.
Tenant shall repair any such damage, including without limitation, discoloration
caused by such installation or removal. Landlord shall have the right, at its
option, to deduct from the Security Deposit such sums as are reasonably
necessary to remove such signs and make any repairs necessitated by such
removal. Notwithstanding the foregoing, in no event shall any: (a) neon,
flashing or moving sign(s) or (b) sign(s) which are likely to interfere with the
visibility of any sign, canopy, advertising matter, or decoration of any kind of
any other business or occupant of the Building or other portions of the Project
be permitted hereunder. Tenant further agrees to maintain each such sign and
graphics, as may be approved, in good condition and repair at all times.

 

- 16 -



--------------------------------------------------------------------------------

31. Mortgagee Protection

Upon any default on the part of Landlord, prior to commencement of any judicial
enforcement action or any termination of this Lease, Tenant will give written
Notice by registered or certified mail to any beneficiary of a deed of trust or
mortgagee of a mortgage covering the Premises who has provided Tenant with
Notice of their interest together with an address for receiving Notice, and
shall offer such beneficiary or mortgagee a reasonable opportunity to cure the
default, including time to obtain possession of the Premises by power of sale or
a judicial foreclosure, if such should prove necessary to effect a cure. If such
default cannot be cured within such time period, then such additional time as
may be necessary will be given to such beneficiary or mortgagee to effect such
cure so long as such beneficiary or mortgagee has commenced the cure within the
original time period and thereafter diligently pursues such cure to completion,
in which event this Lease shall not be terminated while such cure is being
diligently pursued. Tenant agrees that each lender to whom this Lease has been
assigned by Landlord is an express third party beneficiary hereof. Tenant shall
not make any prepayment of Rent more than one (1) month in advance without the
prior written consent of each such lender. Tenant waives the collection of any
deposit from each such lender or purchaser at a foreclosure sale unless said
lender or purchaser shall have actually received and not refunded the deposit.
Tenant agrees to make all payments under this Lease to the lender with the most
senior encumbrance upon receiving a direction, in writing, to pay said amounts
to such lender. Tenant shall comply with such written direction to pay without
determining whether an event of default exists under such lender’s loan to
Landlord. If, in connection with obtaining financing for the Premises or any
other portion of the Project, Landlord’s lender shall request reasonable
modification(s) to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent thereto, provided such
modifications do not materially and adversely affect Tenant’s rights hereunder,
including Tenant’s use, occupancy or quiet enjoyment of the Premises.

32. Warranties of Tenant

Tenant warrants and represents to Landlord, for the express benefit of Landlord,
that Tenant has undertaken a complete and independent evaluation of the risks
inherent in the execution of this Lease and the operation of the Premises for
the use permitted hereby, and that, based upon said independent evaluation,
Tenant has elected to enter into this Lease and hereby assumes all risks
allocated to Tenant under this Lease. Tenant further warrants and represents to
Landlord, for the express benefit of Landlord, that in entering into this Lease,
Tenant has not relied upon any statement, fact, promise or representation
(whether express or implied, written or oral) not specifically set forth herein
and that any statement, fact, promise or representation (whether express or
implied, written or oral) made at any time to Tenant, which is not expressly
incorporated herein, is hereby waived by Tenant.

33. Brokerage Commission

Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) specified in the Basic Lease Information, and that it knows of no
other real estate broker, agent or finder who is or might be entitled to a real
estate brokerage commission or finder’s fee in connection with this Lease or
otherwise based upon contacts between the claimant and Tenant. Each party shall
indemnify and hold harmless the other from and against any and all Claims with
respect to a fee or commission by any real estate broker, agent or finder in
connection with the Premises and this Lease other than the Broker(s) (if any)
resulting from the actions of the indemnifying party. Unless expressly agreed to
in writing by Landlord and the Broker(s), no real estate brokerage commission or
finder’s fee shall be owed to, or otherwise payable to, the Broker(s) for any
renewals or other extensions of the initial term of this Lease or for any
additional space leased by Tenant other than the Premises as same exists as of
the Lease Date. Tenant further represents and warrants to Landlord that Tenant
will not receive (i) any portion of any brokerage commission or finder’s fee
payable to the Broker(s) in connection with this Lease, or (ii) any other form
of compensation or incentive from the Broker(s) with respect to this Lease.

34. Quiet Enjoyment

Landlord covenants with Tenant, upon the paying of Rent and observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, during the periods that Tenant is not otherwise in default of this Lease,
and subject to the rights of any of Landlord’s lenders, (i) that Tenant shall
and may peaceably and quietly have, hold, occupy and enjoy the Premises and
Common Areas during the Term, and (ii) neither Landlord, nor any successor or
assign of Landlord, shall disturb Tenant’s occupancy or enjoyment of the
Premises and Common Areas. The foregoing covenant is in lieu of any other
covenant express or implied.

35. Roof Equipment

Provided that this Lease is then in full force and effect and Tenant is not then
in default under this Lease beyond any applicable notice and cure period, Tenant
shall be permitted, subject to approval by all applicable governmental
authorities, to install, maintain, replace and operate antennae, security
equipment, satellite dish or dishes on the roof of the Building (collectively,
the “Roof Equipment”), including all Roof Equipment currently located on the
roof of the Building, the size, weight and precise location of which shall be
subject to Landlord’s prior written approval not to be unreasonably withheld,
conditioned or delayed, and pursuant to plans, all of which have been approved
in writing by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), at Tenant’s sole cost and expense. Tenant shall obtain
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, to any roof penetrations and any such
penetrations permitted by Landlord shall be performed by Landlord’s contractors
at Tenant’s expense. The installation, maintenance and operation of the Roof
Equipment shall be in accordance with the provisions of this Lease and shall be
performed at Tenant’s sole cost and expense. Tenant will ensure that the Roof
Equipment, and each part of them, will be installed by licensed contractors in
accordance with all federal, state and local rules and building codes. Tenant
will obtain, at its sole cost and expense, all Federal Communications Commission
and other licenses or approvals required to install and operate the Roof
Equipment and shall repair any and all damage to the Project (including, but not
limited to, the roof of the Building) caused as a result of Tenant’s
installation of the Roof Equipment. The Roof Equipment is and shall remain the
property of Tenant or Tenant’s

 

- 17 -



--------------------------------------------------------------------------------

assignee, transferee or sublessee, and Landlord and Tenant agree that the Roof
Equipment is not, and installation of the Roof Equipment at the Project shall
not cause the Roof Equipment to become, a fixture pursuant to this Lease or by
operation of law. Tenant shall not be entitled to receive any income from any
third-party individual or entity for the use of the Roof Equipment. Tenant shall
be responsible for the operation, repair and maintenance of the Roof Equipment
during the Term, at Tenant’s sole cost and expense, and upon the expiration or
other termination of this Lease, Tenant shall remove the Roof Equipment and
repair any and all damage to the Project (including, but not limited to, the
roof of the Building) caused as a result of such removal. Tenant agrees to
operate the Roof Equipment in such a manner so as not to interfere with or
impair the operation of other antennae or telecommunication equipment of
Landlord or other tenants or occupants of the Project. If Tenant’s use of the
Roof Equipment shall cause such interference or impairment, Tenant shall, at its
sole cost and expense, promptly eliminate such condition by relocating the Roof
Equipment or otherwise. In the event Landlord repairs or replaces the roof
during the Term, Tenant will relocate or, if necessary, remove the Roof
Equipment from the roof at Tenant’s sole cost upon receipt of written request
from Landlord during the time of such repair or replacement. Landlord shall use
commercially reasonable efforts to avoid the removal of the Roof Equipment
during any such repair or replacement of the roof. Tenant shall be able to place
the Roof Equipment on the roof, at Tenant’s sole cost and expense, after
Landlord completes repairing or replacing the roof. Landlord may have its
representative present at the installation or any reinstallation of the Roof
Equipment and the Roof Equipment shall be properly screened and shall not be
visible by someone standing in the vicinity of the Property.

Landlord assumes no liability or responsibility for interference with the Roof
Equipment caused by other tenants placing similar equipment on the roof of any
building in the Project. The Roof Equipment shall be included within the
coverage of all insurance policies required to be maintained by Tenant under the
Lease and Tenant shall obtain at its cost all permits required by governmental
authorities for the Roof Equipment. The Roof Equipment shall be used solely in
connection with the business operations in the Premises, and shall not be used
by any party who is not a tenant of the Premises.

IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
specified in the Basic Lease Information.

LANDLORD:

 

HINES VAF NO CAL PROPERTIES, L.P.,    a Delaware limited partnership       By:
   Hines VAF No Cal Properties GP LLC,       its general partner          By:   
Hines VAF No Cal Mezz, L.P.,          its sole member          By:    Hines VAF
No Cal Mezz GP LLC,             its general partner             By:    Hines VAF
Northern California, L.P.,                its sole member                By:   
Hines VAF Northern California GP LLC,                   its general partner   
               By:   

/s/ James C. Buie

                     Name:    James C. Buie                      Title:   
Executive Vice President      

Date: 6-11-10

TENANT:

 

MERU NETWORKS, INC.,

a Delaware corporation

By:  

/s/ Brett White

Its:  

 

By:  

Brett White

Its:  

CFO

Date:  

5-28-10

 

- 18 -



--------------------------------------------------------------------------------

Exhibit A

Premises

This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated for reference purposes as of April 29, 2010 (the
“Lease”), by and between Hines VAF No Cal Properties, L.P., a Delaware limited
partnership (“Landlord”) and Meru Networks, Inc., a Delaware corporation
(“Tenant”) for the leasing of certain premises located at 894 Ross Drive,
Sunnyvale, California (the “Premises”).

The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. The following area depicts the
Premises within the Building:

LOGO [g87086g89e38.jpg]

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Exhibit B to Lease Agreement

Tenant Improvements

(Tenant Constructs)

This exhibit, entitled “Tenant Improvements”, is and shall constitute EXHIBIT B
to that certain Lease Agreement, dated for reference purposes as of April 29,
2010 (the “Lease”), by and between HINES VAF NO CAL PROPERTIES, L.P., a Delaware
limited partnership (“Landlord”), and MERU NETWORKS, INC., a Delaware
corporation (“Tenant”), for the leasing of certain premises located at 894 Ross
Drive, Sunnyvale, California (the “Premises”). The terms, conditions and
provisions of this EXHIBIT B are hereby incorporated into and are made a part of
the Lease. Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease.

1. Tenant To Construct Tenant Improvements. Subject to the provisions below,
Tenant shall be solely responsible for the planning, construction and completion
of the interior tenant improvements (“Tenant Improvements”) to the Premises in
accordance with the terms and conditions of this Exhibit B, including, but not
limited to, the following improvements: (a) construction of any additional
walled offices, (b) construction of any demonstration center, (c) installation
of any motion detectors throughout the Premises and in all conference rooms to
turn lights off when not in use, (d) installation of any countertops in break
rooms, (e) repainting any portions of the Premises designated by Tenant, and
(f) any permitted signage under Section 30 of the Lease. The Tenant Improvements
shall not include any of Tenant’s personal property, trade fixtures,
furnishings, equipment or similar items.

2. Tenant Improvement Plans.

A. Preliminary Plans and Specifications. Promptly after execution of the Lease,
Tenant shall retain a licensed and insured architect or space planner
(“Architect”) to prepare preliminary working architectural and engineering or
space plans and specifications (“Preliminary Plans and Specifications”) for the
Tenant Improvements. Tenant shall deliver the Preliminary Plans and
Specifications to Landlord. The Preliminary Plans and Specifications shall be in
sufficient detail to show locations, types and requirements for all heat loads,
people loads, floor loads, power and plumbing, regular and special HVAC needs,
telephone communications, telephone and electrical outlets, lighting, lighting
fixtures and related power, and electrical and telephone switches. Landlord
shall reasonably approve or disapprove the Preliminary Plans and Specifications
within five (5) days after Landlord receives the Preliminary Plans and
Specifications and, if disapproved, Landlord shall return the Preliminary Plans
and Specifications to Tenant identifying with particularity Landlord’s
objections, who shall make all necessary revisions within ten (10) days after
Tenant’s receipt thereof. This procedure shall be repeated until Landlord
approves the Preliminary Plans and Specifications. The approved Preliminary
Plans and Specifications, as modified, shall be deemed the “Final Preliminary
Plans and Specifications”.

B. Final Plans and Specifications. After the Final Preliminary Plans and
Specifications are approved by Landlord and are deemed to be the Final
Preliminary Plans and Specifications, Tenant shall cause the Architect to
promptly prepare the final working architectural and engineering plans,
specifications and drawings, (“Final Plans and Specifications”) for the Tenant
Improvements. Tenant shall then deliver the Final Plans and Specifications to
Landlord. Landlord shall reasonably approve or disapprove the Final Plans and
Specifications within five (5) days after Landlord receives the Final Plans and
Specifications and, if disapproved, Landlord shall return the Final Plans and
Specifications to Tenant identifying with particularity Landlord’s objections,
who shall make all necessary revisions within ten (10) days after Tenant’s
receipt thereof. Landlord may not object to any items previously approved in the
Preliminary Plans and Specifications unless additional information is provided
in the Final Plans and Specifications which reasonably justifies such
disapproval. This procedure shall be repeated until Landlord approves, in
writing, the Final Plans and Specifications. The approved Final Plans and
Specifications, as modified, shall be deemed the “Construction Documents”.

C. Miscellaneous. All deliveries of the Preliminary Plans and Specifications,
the Final Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents shall be delivered by messenger
service, by personal hand delivery or by overnight parcel service. While
Landlord has the right to approve the Preliminary Plans and Specifications, the
Final Preliminary Plans and Specifications, the Final Plans and Specifications,
and the Construction Documents, Landlord’s interest in doing so is to protect
the Premises, the Building and Landlord’s interest. Accordingly, Tenant shall
not rely upon Landlord’s approvals and Landlord shall not be the guarantor of,
nor responsible for, the adequacy and correctness or accuracy of the Preliminary
Plans and Specifications, the Final Preliminary Plans and Specifications, the
Final Plans and Specifications, and the Construction Documents, or the
compliance thereof with applicable laws, and Landlord shall incur no liability
of any kind by reason of granting such approvals.

D. Building Standard Work. The Construction Documents shall provide that the
Tenant Improvements to be constructed in accordance therewith must be at least
equal, in quality, to Landlord’s building standard materials, quantities and
procedures then in use by Landlord (“Building Standards”).

E. Construction Agreements. Tenant hereby covenants and agrees that a provision
shall be included in each and every agreement made with the Architect and the
Contractor with respect to the Tenant Improvements specifying that Landlord
shall be a third party beneficiary thereof, including without limitation, a
third party beneficiary of all covenants, representations, indemnities and
warranties made by the Architect and/or Contractor.

3. Permits. Tenant at its sole cost and expense (subject to the provisions of
Paragraph 5 below) shall obtain all governmental approvals of the Construction
Documents to the full extent necessary for the issuance of a building permit for
the Tenant Improvements based upon such Construction Documents. Tenant at its
sole cost and expense shall also cause to be obtained all other necessary
approvals and permits from all governmental agencies having jurisdiction or
authority for the construction and installation of the Tenant Improvements in
accordance with the approved Construction Documents. Tenant at its sole cost and
expense (subject to the provisions of Paragraph 5 below) shall undertake all
steps necessary to insure that the construction of the Tenant Improvements is
accomplished in strict compliance with all statutes, laws, ordinances, codes,
rules, and regulations applicable to the construction of the Tenant Improvements
and the requirements and standards of any insurance underwriting board,
inspection bureau or insurance carrier insuring the Premises and/or the
Building.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

4. Construction.

A. Tenant shall be solely responsible for the construction, installation and
completion of the Tenant Improvements in accordance with the Construction
Documents approved by Landlord and is solely responsible for the payment of all
amounts when payable in connection therewith without any cost or expense to
Landlord, except for Landlord’s obligation to contribute the Tenant Improvement
Allowance in accordance with the provisions of Paragraph 5 below. Tenant shall
diligently proceed with the construction, installation and completion of the
Tenant Improvements in accordance with the Construction Documents. No material
changes shall be made to the Construction Documents approved by Landlord without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed.

B. Tenant at its sole cost and expense (subject to the provisions of Paragraph 5
below) shall employ a licensed, insured and bonded general contractor
(“Contractor”) to construct the Tenant Improvements in accordance with the
Construction Documents. The construction contracts between Tenant and the
Contractor and between the Contractor and subcontractors shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. Proof that the Contractor is licensed in California, is
bonded as required under California law, and has the insurance specified in
Exhibit B-1, attached hereto and incorporated herein by this reference, shall be
provided to Landlord at the time that Tenant requests approval of the Contractor
from Landlord. Tenant shall comply with or cause the Contractor to comply with
all other terms and provisions of Exhibit B-1.

C. Prior to the commencement of the construction and installation of the Tenant
Improvements, Tenant shall provide the following to Landlord, all of which shall
be to Landlord’s reasonable satisfaction:

(i) An estimated budget and cost breakdown for the Tenant Improvements.

(ii) Copies of all required approvals and permits from governmental agencies
having jurisdiction or authority for the construction and installation of the
Tenant Improvements; provided, however, if prior to commencement of the
construction and installation of Tenant Improvements Tenant has not received the
electrical, plumbing or mechanical permits, Tenant shall only be required to
provide Landlord with evidence that Tenant has made application therefor, and,
upon receipt by Tenant of such permits, Tenant shall promptly provide Landlord
with copies thereof.

(iii) Evidence of Tenant’s procurement of insurance required to be obtained
pursuant to the provisions of Paragraphs 4.B and 4.G.

D. Landlord shall at all reasonable times have a right to inspect the Tenant
Improvements (provided Landlord does not materially interfere with the work
being performed by the Contractor or its subcontractors) and Tenant shall
immediately cease work upon written notice from Landlord if the Tenant
Improvements are not in compliance with the Construction Documents approved by
Landlord. If Landlord shall give notice of faulty construction or any other
deviation from the Construction Documents, Tenant shall cause the Contractor to
make corrections promptly. However, neither the privilege herein granted to
Landlord to make such inspections, nor the making of such inspections by
Landlord, shall operate as a waiver of any rights of Landlord to require good
and workmanlike construction and improvements constructed in accordance with the
Construction Documents.

E. Subject to Landlord complying with its obligations in Paragraph 5 below,
Tenant shall pay and discharge promptly and fully all claims for labor done and
materials and services furnished in connection with the Tenant Improvements. The
Tenant Improvements shall not be commenced until five (5) business days after
Landlord has received notice from Tenant stating the date the construction of
the Tenant Improvements is to commence so that Landlord can post and record any
appropriate Notice of Non-responsibility.

F. Tenant acknowledges and agrees that the agreements and covenants of Tenant in
Sections 10 and 9 of the Lease shall be fully applicable to Tenant’s
construction of the Tenant Improvements.

G. Tenant shall maintain, and cause to be maintained, during the construction of
the Tenant Improvements, at its sole cost and expense, insurance of the types
and in the amounts specified in Exhibit B-1 and in Section 12 of the Lease,
together with builders’ risk insurance for the amount of the completed value of
the Tenant Improvements on an all-risk non-reporting form covering all
improvements under construction, including building materials, and other
insurance in amounts and against such risks as the Landlord shall reasonably
require in connection with the Tenant Improvements.

H. No materials, equipment or fixtures shall be delivered to or installed upon
the Premises pursuant to any agreement by which another party has a security
interest or rights to remove or repossess such items, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld.

I. Landlord reserves the right to establish reasonable rules and regulations for
the use of the Building during the course of construction of the Tenant
Improvements, including, but not limited to, construction parking, storage of
materials, hours of work, use of elevators, and clean-up of construction related
debris.

        J. Upon completion of the Tenant Improvements, Tenant shall deliver to
Landlord the following, all of which shall be to Landlord’s reasonable
satisfaction:

(i) Any certificates required for occupancy, including a permanent and complete
Certificate of Occupancy issued by the City of Sunnyvale.

(ii) A Certificate of Completion signed by the Architect who prepared the
Construction Documents, reasonably approved by Landlord.

(iii) A cost breakdown itemizing all expenses for the Tenant Improvements,
together with invoices and receipts for the same or other evidence of payment.

(iv) Final and unconditional mechanic’s lien waivers for all the Tenant
Improvements.

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

(v) A Notice of Completion for execution by Landlord, which certificate once
executed by Landlord shall be recorded by Tenant in the official records of the
county of Santa Clara, and Tenant shall then deliver to Landlord a true and
correct copy of the recorded Notice of Completion.

(vi) A true and complete copy of all as-built plans and drawings for the Tenant
Improvements.

5. Tenant Improvement Allowance.

A. Subject to Tenant’s compliance with all of the material provisions of this
Exhibit B, Landlord shall provide to Tenant an allowance in the amount of up to
Six and No/100 Dollars and ($6.00) per rentable square foot of the Premises (the
“Tenant Improvement Allowance”) to construct and install the Tenant Improvements
described in the Final Plans and Specifications. The Tenant Improvement
Allowance shall be used to design, prepare, plan, obtain the approval of,
construct and install the Tenant Improvements and for no other purpose. Except
as otherwise expressly provided herein, Landlord shall have no obligation to
contribute the Tenant Improvement Allowance unless and until the Construction
Documents have been approved by Landlord and Tenant has complied with all
requirements set forth in Paragraph 4.C. of this Exhibit B. In addition to the
foregoing, Landlord shall have no obligation to disburse all or any portion of
the Tenant Improvement Allowance to Tenant unless Tenant makes a progress
payment request pursuant to the terms and conditions of Section 5.B. below after
the Commencement Date but prior to that date which is six (6) months after the
Commencement Date (as such term is defined in the Basic Lease Information and
Section 2 of the Lease). The Tenant Improvements shall be constructed after the
Commencement Date or prior to the Commencement Date with Verity’s written
consent and in compliance with the terms of the Verity Lease. Any alterations or
improvements desired to be performed by Tenant prior to the Commencement Date
shall be subject to the provisions of the Verity Lease and Existing Sublease.
The costs to be paid out of the Tenant Improvement Allowance shall include all
reasonable costs and expenses associated with the design, preparation, approval,
planning, construction and installation of the Tenant Improvements (the “Tenant
Improvement Costs”), including all of the following:

(i) All costs of the Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents, and engineering costs associated
with completion of the State of California energy utilization calculations under
Title 24 legislation:

(ii) All costs of obtaining building permits and other necessary authorizations
from local governmental authorities;

(iii) All costs of interior design and finish schedule plans and specifications
including as-built drawings, if applicable;

(iv) All direct and indirect costs of procuring, constructing and installing the
Tenant Improvements in the Premises, including, but not limited to, any
construction fee to the Contractor for overhead and profit and the cost of all
on-site supervisory and administrative staff, office, equipment and temporary
services rendered by the Contractor in connection with the construction of the
Tenant Improvements; provided, however, that the construction fee for overhead
and profit, the cost of all on-site supervisory and administrative staff,
office, equipment and temporary services shall not exceed amounts which are
reasonable and customary for such items in the local construction industry;

(v) All fees payable to the Architect and any engineer if they are required to
redesign any portion of the Tenant Improvements following Tenant’s and
Landlord’s approval of the Construction Documents;

(vi) Utility connection fees, if any;

(vii) Inspection fees and filing fees payable to local governmental authorities,
if any;

(viii) All costs of all permanently affixed equipment and non-trade fixtures
provided for in the Construction Documents, including the cost of installation;
and,

(ix) A construction management fee payable to Landlord in the amount of one
percent (1%) of the costs of the Tenant Improvements (the “CM Fee”).

The Tenant Improvement Allowance shall be the maximum contribution by Landlord
for the Tenant Improvement Costs, and the disbursement of the Tenant Improvement
Allowance is subject to the terms contained hereinbelow.

        B. Except for payment of the CM Fee, and subject to Section 5.A. above,
Landlord will make payments to Tenant from the Tenant Improvement Allowance to
reimburse Tenant for Tenant Improvement Costs paid or incurred by Tenant.
Payment of the CM Fee shall be the first payment from the Tenant Improvement
Allowance and shall be made by means of a deduction or credit against the Tenant
Improvement Allowance. All other payments of the Tenant Improvement Allowance
shall be by progress payments not more frequently than once per month and only
after satisfaction of the following conditions precedent: (a) receipt by
Landlord of conditional mechanics’ lien releases for the work completed and to
be paid by said progress payment, conditioned only on the payment of the sums
set forth in the mechanics’ lien release, executed by the Contractor and all
subcontractors, labor suppliers and materialmen; (b) receipt by Landlord of
unconditional mechanics’ lien releases from the Contractor and all
subcontractors, labor suppliers and materialmen for all work other than that
being paid by the current progress payment previously completed by the
Contractor, subcontractors, labor suppliers and materialmen and for which Tenant
has received funds from the Tenant Improvement Allowance to pay for such work;
(c) receipt by Landlord of any and all documentation reasonably required by
Landlord detailing the work that has been completed and the materials and
supplies used as of the date of Tenant’s request for the progress payment,
including, without limitation, invoices, bills, or statements for the work
completed and the materials and supplies used; and (d) completion by Landlord or
Landlord’s agents of any inspections of the work completed and materials and
supplies used as deemed reasonably necessary by Landlord. Except for the CM Fee
payment (credit), Tenant Improvement Allowance progress payments shall be paid
to Tenant within fourteen (14) days from the satisfaction of the conditions set
forth in the immediately preceding sentence. The preceding notwithstanding, all
Tenant Improvement Costs paid or incurred by Tenant prior to Landlord’s approval
of the Construction Documents in connection with the design and planning of the
Tenant Improvements by Architect shall be paid from the Tenant Improvement
Allowance, without any retention, within fourteen (14) days following Landlord’s
receipt of invoices, bills or statements from Architect evidencing such costs.
Notwithstanding the foregoing to the contrary, Landlord shall be

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

entitled to withhold and retain five percent (5%) of the Tenant Improvement
Allowance or of any Tenant Improvement Allowance progress payment until the
lien-free expiration of the time for filing of any mechanics’ liens claimed or
which might be filed on account of any work ordered by Tenant or the Contractor
or any subcontractor in connection with the construction and installation of the
Tenant Improvements.

C. Landlord shall not be obligated to pay any Tenant Improvement Allowance
progress payment or the Tenant Improvement Allowance retention if on the date
Tenant is entitled to receive the Tenant Improvement Allowance progress payment
or the Tenant Improvement Allowance retention a default under the Lease then
exists. Such payments shall resume upon Tenant curing any such default within
the time periods which may be provided for in the Lease.

D. Should the total cost of constructing the Tenant Improvements be less than
the Tenant Improvement Allowance, the Tenant Improvement Allowance shall be
automatically reduced to the amount equal to said actual cost.

6. Termination. If the Lease is terminated prior to the date on which the Tenant
Improvements are completed, for any reason due to the default of Tenant
hereunder, in addition to any other remedies available to Landlord under the
Lease, Tenant shall pay to Landlord as Additional Rent under the Lease, within
five (5) days of receipt of a statement therefor, any and all costs incurred by
Landlord and not reimbursed or otherwise paid by Tenant through the date of
termination in connection with the Tenant Improvements to the extent planned,
installed and/or constructed as of such date of termination, including, but not
limited to, any costs related to the removal of all or any portion of the Tenant
Improvements and restoration costs related thereto. Subject to the provisions of
Section 10.2 of the Lease, upon the expiration or earlier termination of the
Lease, Tenant shall not be required to remove the Tenant Improvements it being
the intention of the parties that the Tenant Improvements are to be considered
incorporated into the Building.

7. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar as
they are applicable, in whole or in part, to this Exhibit B, are hereby
incorporated herein by reference, and specifically including all of the
provisions of Section 29 of the Lease. In the event of any conflict between the
terms of the Lease and this Exhibit B, the terms of this Exhibit B shall
prevail. Any amounts payable by Tenant to Landlord hereunder shall be deemed to
be Additional Rent under the Lease and, upon any default in the payment of same,
Landlord shall have all rights and remedies available to it as provided for in
the Lease.

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

Exhibit B-1

Construction Insurance Requirements

Before commencing work, the contractor shall procure and maintain at its sole
cost and expense until completion and final acceptance of the work, at least the
following minimum levels of insurance.

A. Workers’ Compensation in statutory amounts and Employers Liability Insurance
in the minimum amounts of $100,000 each accident for bodily injury by accident
and $100,000 each employee for bodily injury by disease with a $500,000 policy
limit, covering each and every worker used in connection with the contract work.

B. Comprehensive General Liability Insurance on an occurrence basis including,
but not limited to, protection for Premises/Operations Liability, Broad Form
Contractual Liability, Owner’s and Contractor’s Protective, and
Products/Completed Operations Liability*, in the following minimum limits of
liability.

 

  Bodily Injury, Property Damage, and         Personal Injury Liability   
$2,000,000/each occurrence         $3,000,000/aggregate   

 

 

* Products/Completed Operations Liability Insurance is to be provided for a
period of at least one (1) year after completion of work.

Coverage should include protection for Explosion, Collapse and Underground
Damage.

C. Comprehensive Automobile Liability Insurance with the following minimum
limits of liability.

 

  Bodily Injury and Property    $1,000,000/each occurrence      Damage Liability
   $2,000,000/aggregate   

This insurance will apply to all owned, non-owned or hired automobiles to be
used by the Contractor in the completion of the work.

D. Umbrella Liability Insurance in a minimum amount of five million dollars
($5,000,000), providing excess coverage on a following-form basis over the
Employer’s Liability limit in Paragraph A and the liability coverages outlined
in Paragraphs B and C.

E. Equipment and Installation coverages in the broadest form available covering
Contractor’s tools and equipment and material not accepted by Tenant. Tenant
will provide Builders Risk Insurance on all accepted and installed materials.

All policies of insurance, duplicates thereof or certificates evidencing
coverage shall be delivered to Landlord prior to commencement of any work and
shall name Landlord, and its partners and lenders as additional insureds as
their interests may appear. All insurance policies shall (1) be issued by a
company or companies licensed to be business in the state of California,
(2) provide that no cancellation, non-renewal or material modification shall be
effective without thirty (30) days prior written notice provided to Landlord,
(3) provide no deductible greater than $15,000 per occurrence, (4) contain a
waiver to subrogation clause in favor of Landlord, and its partners and lenders,
and (5) comply with the requirements of Sections 12.2, 12.3 and 12.4 of the
Lease to the extent such requirements are applicable.

 

Exhibit B-1, Page 1



--------------------------------------------------------------------------------

Exhibit C to Lease Agreement

Rules & Regulations

This exhibit, entitled “Rules & Regulations,” is and shall constitute Exhibit C
to that certain Lease Agreement dated for reference purposes as of April 29,
2010 (the “Lease”), by and between Hines VAF No Cal Properties, L.P., a Delaware
limited partnership (“Landlord”) and Meru Networks, Inc., a Delaware corporation
(“Tenant”) for the leasing of certain premises located at 894 Ross Drive,
Sunnyvale, California (the “Premises”). The terms, conditions and provisions of
this Exhibit C are hereby incorporated into and are made a part of the Lease.
Any capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms as set forth in the Lease:

1. Subject to Section 30 of the Lease, no advertisement, picture or sign of any
sort shall be displayed on or outside the Premises or the Building without the
prior written consent of Landlord. At Tenant’s expense, Landlord shall have the
right to remove any such unapproved item following one (1) day prior notice to
Tenant.

2. Tenant shall park motor vehicles in those general parking areas, as
designated by Landlord, except for loading and unloading. During those periods
of loading and unloading, Tenant shall not unreasonably interfere with
(i) traffic flow within the Project and (ii) loading and unloading activities of
other tenants. Tenant shall not regularly park motor vehicles in designated
parking areas after the conclusion of normal daily business activity.

3. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.

4. All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.

5. Subject to Section 27 of the Lease, Tenant shall not use, keep or permit to
be used or kept any foul or noxious gas or substance or any flammable or
combustible materials in or around the Premises, the Building or any portion of
the Project.

6. Tenant shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Landlord.

7. Tenant shall not disturb, solicit or canvas any occupant of the Project and
shall cooperate to prevent same.

8. Except as otherwise provided in the Lease, no person shall go on the roof
without Landlord’s permission.

9. Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord or other tenants, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration.

10. All goods, including material used to store goods, delivered to the Premises
shall be immediately moved into the Premises and shall not be left in parking or
receiving areas overnight. Tenant shall not store or permit the storage or
placement of goods, merchandise, pallets or equipment of any sort outside of the
Premises, Building or in any of the Common Areas. No displays or sales of
merchandise are allowed in the parking lots or other portions of the Common
Areas.

11. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No parking or storing
of such trailers will be permitted in the auto parking areas of the Project or
on streets adjacent thereto.

12. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

13. Tenant is responsible for the storage and removal of all of Tenant’s trash
and refuse. All such trash and refuse shall be contained in suitable receptacles
and stored behind screened enclosures at locations approved by Landlord.

14. Except for service animals, Tenant shall not permit any animals, including,
but not limited to, any household pets, to be brought or kept in the Premises,
Building, Common Areas or Project.

15. Tenant shall not permit (i) any motor vehicles to be washed in any portion
of the Premises or Common Areas, and (ii) any mechanical work or maintenance of
motor vehicles to be performed in any portion of the Premises or Common Areas.

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

Exhibit D

Intentionally Omitted

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

Exhibit E

Lease Agreement

Hazardous Materials Disclosure Certificate

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. The information contained in the initial Hazardous Materials
Disclosure Certificate and each certificate provided by you thereafter will be
maintained in confidentiality by Landlord subject to release and disclosure as
required by (i) any lenders and owners and their respective environmental
consultants, (ii) any prospective purchaser(s) of all or any portion of the
property on which the Premises are located, (iii) Landlord to defend itself or
its lenders, partners or representatives against any claim or demand, and
(iv) any laws, rules, regulations, orders, decrees, or ordinances, including,
without limitation, court orders or subpoenas. Any and all capitalized terms
used herein, which are not otherwise defined herein, shall have the same meaning
ascribed to such term in the signed Lease Agreement. Any questions regarding
this certificate should be directed to, and when completed, the certificate
should be delivered to:

Landlord: Hines VAF No Cal Properties, L.P.

 

Name of (Prospective) Tenant:  

 

 

Mailing Address:  

 

 

 

Contact Person, Title and Telephone Number(s):  

 

 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

 

 

 

Address of (Prospective) Premises:  

 

 

Length of (Prospective) Initial Term:  

 

 

 

1. General Information:

Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.

 

 

 

 

 

2. Use, Storage and Disposal of Hazardous Materials

 

  2.1 Will any Hazardous Materials be used, generated, stored or disposed of in,
on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.

 

   Wastes   Yes [    ]    No [    ]       Chemical Products   Yes [    ]    No
[    ]       Other   Yes [    ]    No [    ]                  If Yes is marked,
please explain:  

 

  

 

  

 

 

  2.2 If “Yes” is marked in Section 2.1, attach a list of any Hazardous
Materials to be used, generated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.

 

3. Storage Tanks and Sumps

 

  3.1 Is any above or below ground storage of gasoline, diesel, petroleum, or
other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities.

 

   Yes [    ]    No [    ]       If yes, please explain:   

 

  

 

  

 

 

4. Waste Management

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D.
Number? Existing Tenants should describe any additional identification numbers
issued since the previous certificate.

 

   Yes [    ]    No [    ]   

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing Tenants should describe any new reports filed.

 

   Yes [    ]    No [    ]   

If yes, attach a copy of the most recent report filed.

 

5. Wastewater Treatment and Discharge

 

  5.1 Will your company discharge wastewater or other wastes to:

 

                  storm drain?                 sewer?                     
surface water?                 no wastewater or other wastes discharged.   

Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

  

 

  

 

 

  5.2 Will any such wastewater or waste be treated before discharge?

 

   Yes [    ]    No [    ]   

If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.

  

 

  

 

 

6. Air Discharges

 

  6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing Tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

 

   Yes [    ]    No [    ]       If yes, please describe:   

 

  

 

  

 

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.

 

                  Spray booth(s)                 Incinerator(s)      
               Dip tank(s)                 Other (Please describe)      
               Drying oven(s)                 No Equipment Requiring Air Permits
  

   If yes, please describe:   

 

  

 

  

 

 

7. Hazardous Materials Disclosures

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) pursuant to Fire Department or
other governmental or regulatory agencies’ requirements? Existing Tenants should
indicate whether or not a Management Plan is required and has been prepared.

 

   Yes [    ]    No [    ]   

If yes, attach a copy of the Management Plan. Existing Tenants should attach a
copy of any required updates to the Management Plan.

 

  7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises regulated under
Proposition 65? Existing Tenants should indicate whether or not there are any
new Hazardous Materials being so used which are regulated under Proposition 65.

 

   Yes [    ]    No [    ]   

   If yes, please explain:   

 

  

 

  

 

 

8. Enforcement Actions and Complaints

 

  8.1 With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.

 

   Yes [    ]    No [    ]   

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 27 of the signed Lease Agreement.

  

 

  

 

 

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

 

   Yes [    ]    No [    ]   

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 27 of the
signed Lease Agreement.

  

 

  

 

 

  8.3 Have there been any problems or complaints from adjacent Tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing Tenants should indicate
whether or not there have been any such problems or complaints from adjacent
Tenants, owners or other neighbors at, about or near the Premises.

 

   Yes [    ]    No [    ]   

If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.

  

 

  

 

 

9. Permits and Licenses

 

  9.1 Attach copies of all Hazardous Materials permits and licenses including a
Transporter Permit number issued to your company with respect to its proposed
operations in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 27 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental Laws, or (b) imposing upon Landlord, directly or
indirectly, any duty or liability with respect to any such Hazardous Materials,
including, without limitation, any duty on Landlord to investigate or otherwise
verify the accuracy of the representations and statements made therein or to
ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord’s acceptance of such
certificate, (ii) Landlord’s review and approval of such certificate,
(iii) Landlord’s failure to obtain such certificate from Tenant at any time, or
(iv) Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.

I (print name)                             , acting with full authority to bind
the (proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent
and warrant that the information contained in this certificate is true and
correct.

 

(Prospective) Tenant:

By:

 

 

Title:

 

 

Date:

 

 

 

Exhibit E, Page 3



--------------------------------------------------------------------------------

Exhibit F

Intentionally Omitted

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

Exhibit G

Sign Criteria

This exhibit, entitled “Sign Criteria”, is and shall constitute Exhibit G to
that certain Lease Agreement dated for reference purposes as of April 29, 2010
(the “Lease”), by and between Hines VAF No Cal Properties, L.P., a Delaware
limited partnership (“Landlord”) and Meru Networks, Inc., a Delaware corporation
(“Tenant”) for the leasing of certain premises located at 894 Ross Drive,
Sunnyvale, California (the “Premises”).

SIGN CRITERIA

These criteria have been established for the purpose of assuring an outstanding
business complex and for the mutual benefits of all tenants. Conformance will be
strictly enforced, and any installed non-conforming or unapproved signs must be
brought into conformance at the expense of the tenant.

A. GENERAL REQUIREMENTS

1. Tenant shall submit a sketch of its proposed utilization of the Tenant
designated sign to Landlord for written approval.

2. Tenant’s sign base and frame shall be constructed by Tenant’s agent. The sign
base shall be installed by Tenant’s agent at Tenant’s expense. All tenant
lettering shall be done by the agent at Tenant’s expense.

3. Tenant shall be responsible for the fulfillment of all requirements of these
criteria.

B. GENERAL SPECIFICATIONS

1. No electrical or audible signs will be permitted. Internally illuminated
signs may be installed by modification of the existing or designated sign base.
Final details for modification and installation must be given written approval
by Landlord.

2. If the sign is lighted, the light source for the illumination of the sign
shall be concealed from view, and the light source shall not travel from such
light source straight to the viewer’s eye. Instead, it shall be visible only
from a reflecting or diffusing surface. No part of the sign’s light shall
revolve, rotate, move or create the illusion of same.

3. The sign’s dimensions will be in accordance with the established sign program
for the building.

4. Placement of the sign and method of attachment will be directed by Landlord.
Sign copy will be restricted to company name, logo and address numbers. The
style, color and size of the individual company’s name may vary.

5. Upon the removal of any sign, any damage to the building or sign base must be
repaired by Tenant.

6. Tenants may place gold leaf lettering on the interior window area, not to
exceed more than 144 square inches (gross area). The letters are not to exceed 3
inches in height.

7. Except as provided herein, no advertising placards, banners, pennants, names,
insignia, trademarks or other description material shall be affixed or
maintained upon the glass panes or exterior walls of the building.

REAR MAN DOORS

In order to insure uniformity in the printing of company names or receiving and
shipping signs on real man doors, we have made the following specifications:

1. The business name is to be the same as the name used on the tenant
identification sign. In addition to the names, the words “shipping” and
“receiving” and the tenant’s logo may be used.

2. The letters will be 2 inches high, black or white and in a specified, uniform
style.

3. The proposed sign is to be approved by Landlord prior to installation to
insure conformance.

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

Addendum 1

Option to Extend

This Addendum 1 (the “Addendum”) is incorporated as part of that certain Lease
Agreement, dated for reference purposes as of April 29, 2010 (the “Lease”), by
and between MERU NETWORKS, INC., a Delaware corporation (“Tenant”), and HINES
VAF NO CAL PROPERTIES, L.P., a Delaware limited partnership (“Landlord”), for
the leasing of those certain premises located at 894 Ross Drive, Sunnyvale,
California, as more particularly described in Exhibit A to the Lease (the
“Premises”). Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease.

1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in this Addendum, Tenant shall have one (1) option
(“Option”) to extend the initial term of the Lease for a period of five
(5) years (the “Extended Term”).

2. Tenant’s Option Notice. If Landlord does not receive written notice from
Tenant of its exercise of this Option on a date which is not more than three
hundred sixty-five (365) days nor less than one hundred eighty (180) days prior
to the end of the initial term of the Lease (the “Option Notice”), all rights
under this Option shall automatically terminate and shall be of no further force
or effect.

3. Establishing the Initial Monthly Base Rent for the Extended Term. The initial
monthly Base Rent for the Extended Term shall be the then current market rent
for similar space within the competitive market area of the Premises (the “Fair
Rental Value”). “Fair Rental Value” of the Premises means the current market
rental value of the Premises as of the commencement of the Extended Term, taking
into consideration all relevant factors, including length of term, the uses
permitted under the Lease, the quality, size, design and location of the
Premises, including the condition and value of existing tenant improvements, and
the monthly base rent paid by tenants for premises comparable to the Premises,
and located in the competitive market area of the Premises, as reasonably
determined by Landlord.

After the delivery by Tenant to Landlord of the Option Notice, if Landlord and
Tenant are unable to agree on the Fair Rental Value for the Extended Term by the
date which is ten (10) days after receipt by Landlord of the Option Notice for
the Extended Term, then Landlord and Tenant each, at its cost and by giving
notice to the other party, shall appoint a competent and impartial commercial
real estate broker (hereinafter “broker”) with at least five (5) years’
full-time commercial real estate brokerage experience in the geographical area
of the Premises to set the Fair Rental Value for the Extended Term. If either
Landlord or Tenant does not appoint a broker within ten (10) days after the
other party has given written notice of the name of its broker, the single
broker appointed shall be the sole broker and shall set the Fair Rental Value
for the Extended Term. If two (2) brokers are appointed by Landlord and Tenant
as stated in this paragraph, they shall meet promptly and attempt to set the
Fair Rental Value. If the two (2) brokers are unable to agree within ten
(10) days after the second broker has been appointed, they shall attempt to
select a third broker, meeting the qualifications stated in this paragraph
within ten (10) days after the last day the two (2) brokers are given to set the
Fair Rental Value. If the two (2) brokers are unable to agree on the third
broker, either Landlord or Tenant by giving ten (10) days’ notice to the other
party, can apply to the American Arbitration Association office in the county in
which the Premises is located for the selection of a third broker who meets the
qualifications stated in this paragraph. Landlord and Tenant each shall bear
one-half ( 1/2) of the cost of appointing the third broker and of paying the
third broker’s fee. The third broker, however selected, shall be a person who
has not previously acted in any capacity for either Landlord or Tenant. Within
fifteen (15) days after the selection of the third broker, the third broker
shall select one of the two Fair Rental Values submitted by the first two
brokers as the Fair Rental Value for the Extended Term. If either of the first
two brokers fails to submit their opinion of the Fair Rental Value within the
time frames set forth above, then the single Fair Rental Value submitted shall
automatically be the initial monthly Base Rent for the Extended Term.

Upon determination of the initial monthly Base Rent for the Extended Term
pursuant to the terms outlined above, Landlord and Tenant shall immediately
execute an amendment to the Lease. Such amendment shall set forth among other
things, the initial monthly Base Rent for the Extended Term and the actual
commencement date and expiration date of the Extended Term. Tenant shall have no
other right to further extend the term of the Lease unless Landlord and Tenant
otherwise agree in writing.

4. Condition of Premises and Brokerage Commissions for the Extended Term. If
Tenant timely and properly exercises this Option, in strict accordance with the
terms contained herein: (1) Tenant shall accept the Premises in its then “As-Is”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises; and (2) Tenant hereby agrees that it
will solely be responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by Tenant or who
claims a commission based on any act or statement of Tenant (“Tenant’s Broker”)
in connection with the Option; and Tenant hereby further agrees that Landlord
shall in no event or circumstance be responsible for the payment of any such
commissions and fees to Tenant’s Broker. Landlord hereby agrees that it will
solely be responsible for any and all brokerage commissions and finder’s fees
payable to any broker now or hereafter procured or hired by Landlord or who
claims a commission based on any act or statement of Landlord (“Landlord’s
Broker”) in connection with the Option; and Landlord hereby further agrees that
Tenant shall in no event or circumstance be responsible for the payment of any
such commissions and fees to Landlord’s Broker.

5. Limitations On, and Conditions To, Extension Option. This Option is personal
to Tenant and, other than an assignment to an Affiliate as part of the Lease,
may not be assigned, voluntarily or involuntarily, separate from or as part of
the Lease, except to the extent that Tenant agrees to be primarily liable for
the obligations of “Tenant” under the Lease during the Extended Term in
connection with the exercise of the Option by any assignee. At Landlord’s
option, all rights of Tenant under this Option shall terminate and be of no
force or effect if any of the following individual events occur or any
combination thereof occur: (1) Tenant has been in default of the provisions of
this Lease beyond any applicable notice and cure period more than three
(3) times in any twelve (12) month period (a “Chronic Default”) at any time
during the initial term of the Lease, or at the time of exercise of this Option
is then currently in default of any provision of this Lease beyond any
applicable notice and cure period; and/or (2) other than to an Affiliate in
accordance with the provisions of Section 14 of the Lease, Tenant has assigned
its rights and obligations under all or part of the Lease (except to the extent
that Tenant agrees to be primarily liable for the obligations of “Tenant” under
the Lease during the Extended Term in connection with the exercise of the Option
by any assignee) or Tenant has subleased all or part of the Premises; and/or
(3) Tenant’s or the Affiliate’s (as applicable) financial condition is
unacceptable to Landlord at the time the Option Notice is delivered to Landlord;
and/or (4) Tenant has failed to exercise properly this Option in a timely manner
in strict accordance with the provisions of this Addendum; and/or (5) Tenant or
an Affiliate, as the case may be, no longer has possession of all or any part of
the Premises under the Lease (except to the extent that Tenant agrees to be
primarily liable for the obligations of “Tenant” under the Lease during the
Extended Term in connection with the exercise of the Option by any assignee), or
if the Lease has been terminated earlier, pursuant to the terms of the Lease.

 

Addendum 1, Page 1



--------------------------------------------------------------------------------

6. Time is of the Essence. Time is of the essence with respect to each and every
time period set forth in this Addendum.

 

Addendum 1, Page 2



--------------------------------------------------------------------------------

Addendum 2

Letter of Credit

This LETTER OF CREDIT Addendum (“LC Addendum”) is made and entered into by and
between HINES VAF NO CAL PROPERTIES, L.P., a Delaware limited partnership
(“Landlord”), and MERU NETWORKS, INC., a Delaware corporation (“Tenant”), and is
dated as of the date of the Lease Agreement (“Lease”) by and between Landlord
and Tenant to which this LC Addendum is attached. The agreements set forth in
this Letter of Credit Addendum shall have the same force and effect as if set
forth in the Lease. To the extent the terms of this LC Addendum are inconsistent
with the terms of the Lease, the terms of this LC Addendum shall control.

1. Concurrently with Tenant’s execution of the Lease, Tenant shall deliver to
Landlord, as collateral for the full and faithful performance by Tenant of all
of its obligations under the Lease and to compensate Landlord for all losses and
damages Landlord may suffer as a result of any default by Tenant under the
Lease, an irrevocable and unconditional negotiable standby letter of credit (the
“Letter of Credit”), in the form attached hereto as Exhibit 1 and containing the
terms required herein, payable in the City of San Francisco, California, running
in favor of Landlord issued by a solvent, nationally recognized bank under the
supervision of the Superintendent of Banks of the State of California, or a
national banking association, in the amount of One Hundred Thousand Dollars
($100,000.00) (the “Letter of Credit Amount”). The Letter of Credit shall be
issued by a commercial bank acceptable to Landlord and (1) that is chartered
under the laws of the United States, any State thereof or the District of
Columbia, and which is insured by the Federal Deposit Insurance Corporation;
(2) whose long-term, unsecured and unsubordinated debt obligations are rated in
the highest category by Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Ratings Services (“S&P”) or their respective successors (the
“Rating Agencies”) (which shall mean AAA from Moody’s and AAA from Standard &
Poor’s); and (3) which has a short term deposit rating in the highest category
from the Rating Agencies (which shall mean P-1 from Moody’s and A-1 from S&P)
(collectively, the “LC Issuer Requirements”). Landlord hereby approves Silicon
Valley Bank as the initial issuer of the Letter of Credit. If at any time the LC
Issuer Requirements are not met, or if the financial condition of such issuer
changes in any other materially adverse way, as determined by Landlord in its
reasonable discretion, then Tenant shall within five (5) days of written notice
from Landlord deliver to Landlord a replacement Letter of Credit which otherwise
meets the requirements of this LC Addendum and that meets the LC Issuer
Requirements (and Tenant’s failure to do so shall, notwithstanding anything in
this LC Addendum to the contrary, constitute a default by Tenant under the Lease
for which there shall be no notice or grace or cure periods being applicable
thereto other than the aforesaid five-day period). Among other things, Landlord
shall have the right under such circumstances to immediately, and without
further notice to Tenant, present a draw under the letter of credit for payment
and to hold the proceeds thereof. In the event the issuer of the Letter of
Credit is insolvent or is placed into receivership or conservatorship by the
Federal Deposit Insurance Corporation, or any successor or similar entity, or if
a trustee, receiver or liquidator is appointed for the issuer, then, effective
as of the date of such occurrence, the Letter of Credit shall be deemed to not
meet the requirements of this Section, and, within five (5) business days
thereof, then Tenant shall within five (5) business days of written notice from
Landlord deliver to Landlord a replacement Letter of Credit which otherwise
meets the requirements of this LC Addendum and that meets the LC Issuer
Requirements (and Tenant’s failure to do so shall, notwithstanding anything in
this LC Addendum or Lease to the contrary, constitute a default by Tenant under
the Lease for which there shall be no notice or grace or cure periods being
applicable thereto other than the aforesaid five-day period); or, alternatively,
Tenant shall, within such five business day period deliver cash to Landlord in
the amount required above. The Letter of Credit shall be (i) at sight,
irrevocable and unconditional, (ii) maintained in effect, whether through
replacement, renewal or extension, for the period from the Commencement Date and
continuing until the date (the “LC Expiration Date”) which is one hundred twenty
(120) days after the Lease Expiration Date, and Tenant shall deliver a new
Letter of Credit or certificate of renewal or extension to Landlord at least
thirty (30) days prior to the expiration of the Letter of Credit then held by
Landlord, without any action whatsoever on the part of Landlord, (iii) subject
to the International Standby Practice (1998 Revision) International Chamber of
Commerce Publication #590, (iv) fully assignable by Landlord, and (v) permit
partial draws. In addition to the foregoing, the form of the Letter of Credit
shall be as set forth in Exhibit 1 attached hereto or otherwise acceptable to
Landlord and the terms of the Letter of Credit (and the bank issuing the same
(the “Bank”)) shall be acceptable to Landlord, in Landlord’s sole discretion,
and shall provide, among other things, in effect that: (A) Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the Letter of Credit (1) upon the presentation to the Bank of
Landlord’s (or Landlord’s then managing agent’s) written statement that such
amount is due to Landlord under the terms and conditions of the Lease, or (2) in
the event Tenant, as applicant, shall have failed to provide to Landlord a new
or renewal Letter of Credit satisfying the terms of this LC Addendum at least
thirty (30) days prior to the expiration of the Letter of Credit then held by
Landlord, it being understood that if Landlord or its managing agent be a
limited liability company, corporation, partnership or other entity, then such
statement shall be signed by a managing member (if a limited liability company),
an officer (if a corporation), a general partner (if a partnership), or any
authorized party (if another entity) and (B) the Letter of Credit will be
honored by the Bank without inquiry as to the accuracy thereof and regardless of
whether Tenant disputes the content of such statement.

        2. The Letter of Credit shall also provide that Landlord may, at any
time and without notice to Tenant and without first obtaining Tenant’s consent
thereto, transfer all or any portion of its interest in and to the Letter of
Credit to another party, person or entity, only if such transfer is a part of
the assignment by Landlord of its rights and interests in and to the Lease. In
the event of a transfer of Landlord’s interest in the Building, Landlord shall
transfer the Letter of Credit, in whole or in part (or cause a substitute letter
of credit to be delivered, as applicable) to the transferee and thereupon
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of the whole or any portion
of said Letter of Credit to a new landlord. In connection with any such transfer
of the Letter of Credit by Landlord, Tenant shall, at Tenant’s sole cost and
expense, execute and submit to the Bank such applications, documents and
instruments as may be necessary to effectuate such transfer and, Tenant shall be
responsible for paying the Bank’s transfer and processing fees in connection
therewith.

3. If, as result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
Letter of Credit Amount, Tenant shall, within five (5) business days thereafter,
provide Landlord with additional letter(s) of credit in an amount equal to the
deficiency (or a replacement letter of credit

 

Addendum 2, Page 1



--------------------------------------------------------------------------------

in the total Letter of Credit Amount), and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this LC Addendum,
and if Tenant fails to comply with the foregoing, notwithstanding anything to
the contrary contained in Section 18 of the Lease, the same shall constitute an
incurable default by Tenant. Tenant further covenants and warrants that it will
neither assign nor encumber the Letter of Credit or any part thereof and that
neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance. Without
limiting the generality of the foregoing, if the Letter of Credit expires
earlier than the LC Expiration Date, a renewal thereof or substitute letter of
credit, as applicable, shall be delivered to Landlord not later than thirty
(30) days prior to the expiration of the Letter of Credit, which shall be
irrevocable and automatically renewable as above provided through the LC
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord in its reasonable discretion.
However, if the Letter of Credit is not timely renewed or a substitute letter of
credit is not timely received, or if Tenant fails to maintain the Letter of
Credit in the amount and in accordance with the terms set forth in this LC
Addendum, Landlord shall have the right to present the Letter of Credit to the
Bank in accordance with the terms of this LC Addendum, and the proceeds of the
Letter of Credit may be applied by Landlord for Tenant’s failure to fully and
faithfully perform all of Tenant’s obligations under this Lease and against any
Rent payable by Tenant under this Lease that is not paid when due and/or to pay
for all losses and damages that Landlord has suffered or that Landlord
reasonably estimates that it will suffer as a result of any default by Tenant
under this Lease. Any unused proceeds shall be held by Landlord and applied as
provided in this LC Addendum and need not be segregated from Landlord’s other
assets.

4. Tenant hereby acknowledges and agrees that Landlord is entering into the
Lease in material reliance upon the ability of Landlord to draw upon the Letter
of Credit in the event Tenant fails to fully and faithfully perform all of
Tenant’s obligations under this Lease and to compensate Landlord for all losses
and damages Landlord may suffer as a result of the occurrence of any default on
the part of Tenant under the Lease and Landlord may, at any time, but without
obligation to do so, and without notice, draw upon the Letter of Credit, in part
or in whole, for such purposes. Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the Letter of Credit, either prior to or
following a “draw” by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw from the Letter of Credit. No condition or term of the
Lease shall be deemed to render the Letter of Credit conditional to justify the
issuer of the Letter of Credit in failing to honor a drawing upon such Letter of
Credit in a timely manner. Tenant agrees and acknowledges that Tenant has no
property interest whatsoever in the Letter of Credit or the proceeds thereof and
that, in the event Tenant becomes a debtor under any chapter of the Federal
Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate
shall have any right to restrict or limit Landlord’s claim and/or rights to the
Letter of Credit and/or the proceeds thereof by application of Section 502(b)(6)
of the Federal Bankruptcy Code. Landlord shall be entitled to draw upon the
Letter of Credit and to apply the proceeds of the Letter of Credit against any
unpaid rent or lease rejection damages sustained by Landlord in the event that
Tenant (i) makes a general assignment for the benefit of creditors, (ii) files a
voluntary petition in bankruptcy or suffers the filing of an involuntary
petition by creditors, or (iii) suffers the appointment of a receiver to take
possession of all or substantially all of its assets.

5. Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or substitute therefor be
(i) deemed to be or treated as a “security deposit” within the meaning of
California Civil Code Section 1950.7, (ii) subject to the terms of such
Section 1950.7, or (iii) intended to serve as a “security deposit” within the
meaning of such Section 1950.7. The parties hereto (A) recite that the Letter of
Credit is not intended to serve as a security deposit and such Section 1950.7
and any and all other laws, rules and regulations applicable to security
deposits in the commercial context (“Security Deposit Laws”) shall have no
applicability or relevancy thereto and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.

“Landlord”:

 

HINES VAF NO CAL PROPERTIES, L.P.,    a Delaware limited partnership       By:
   Hines VAF No Cal Properties GP LLC,       its general partner          By:   
Hines VAF No Cal Mezz, L.P.,          its sole member          By:    Hines VAF
No Cal Mezz GP LLC,             its general partner             By:    Hines VAF
Northern California, L.P.,                its sole member                By:   
Hines VAF Northern California GP LLC,                   its general partner   
               By:   

 

                     Name:    James C. Buie                      Title:   
Executive Vice President      

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Addendum 2, Page 2



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRIOR PAGE]

“Tenant”:

 

MERU NETWORKS, INC., a Delaware corporation

By:

 

 

Name:

 

 

Its:

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

Addendum 2, Page 3



--------------------------------------------------------------------------------

EXHIBIT 1 TO LC ADDENDUM

 

 

 

   

 

   

 

   

 

    Contact Phones:                                                

IRREVOCABLE STANDBY LETTER OF CREDIT

 

                          , 20           Our irrevocable standby Letter of
Credit: Beneficiary:       No.                                          
                        [LANDLORD ENTITY AND ADDRESS]       Applicant:
                                                                       
                                                                 
                                                                       
                                                                 
                                                                       

Amount: Exactly USD $100,000.00 (One Hundred Thousand and No/100 Dollars)

Final Date of Expiration: July 31, 2015 [INSERT DATE WHICH IS 120 DAYS AFTER
LEASE EXPIRATION DATE]

                 

We (the “Bank”) hereby issue our irrevocable standby Letter of Credit
No.                              in Beneficiary’s favor for the account of the
above-referenced Applicant, in the aggregate amount of exactly USD $100,000.

This Letter of Credit is available with us at our above office by presentation
of your draft drawn on us at sight bearing the clause: “Drawn under
                             [INSERT NAME OF BANK] Letter of Credit
No.                             ” and accompanied by the following:

1. Beneficiary’s signed certification purportedly signed by an authorized
officer or agent stating:

(A) “ Beneficiary, as landlord, is now entitled to draw upon this Letter of
Credit pursuant to the terms and conditions of that certain Lease Agreement
dated April 29, 2010 for premises located at 894 Ross Drive, Sunnyvale,
California”; or

(B) “The Bank has notified us that this Letter of Credit will not be extended
beyond the current expiration date of this Letter of Credit and Applicant has
not delivered to Beneficiary at least thirty (30) days prior to the current
expiration of this Letter of Credit a replacement Letter of Credit satisfactory
to Beneficiary.”

2. The original of this Letter of Credit.

Special conditions:

Partial draws under this Letter of Credit are permitted. Notwithstanding
anything to the contrary contained herein, this Letter of Credit shall expire
permanently without renewal on                      [INSERT DATE WHICH IS 120
DAYS AFTER LEASE EXPIRATION DATE].

This Letter of Credit shall be automatically extended for an additional period
of one (1) year, without amendment, from the present or each future expiration
date but in any event not beyond              [INSERT DATE WHICH IS 120 DAYS
AFTER LEASE EXPIRATION DATE] which shall be the final expiration date of this
Letter of Credit, unless, at least thirty (30) days prior to the then current
expiration date we notify you by registered mail/overnight courier service at
the above address that this Letter of Credit will not be extended beyond the
current expiration date.

We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us of
the documents described in Paragraph 1 above on or before the expiration date of
this Letter of Credit, without inquiry as to the accuracy thereof and regardless
of whether Applicant disputes the content of any such documents or
certifications.

        This Letter of Credit is transferable and any such transfer may be
effected by us, provided that you deliver to us your written request for
transfer in form and substance reasonably satisfactory to us. Beneficiary may,
at any time and without notice to Applicant and without first obtaining
Applicant’s consent thereto, transfer all or any portion of Beneficiary’s
interest in and to the Letter of Credit to another party, person or entity,
regardless of whether or not such transfer is separate from or as a part of the
assignment by Beneficiary of Beneficiary’s rights and interests in and to the
Lease. The original of this Letter of Credit together with any amendments
thereto must accompany any such transfer request.

Except so far as otherwise expressly stated, this documentary credit is subject
to the International Standby Practice (1998 Revision), International Chamber Of
Commerce Publication No. 590.

 

By:  

 

  Authorized signature

Please direct any correspondence including drawing or inquiry quoting our
reference number to the

 

Addendum 1, Page 1



--------------------------------------------------------------------------------

above referenced address.

 

Addendum 1, Page 2